     Case 19-05831-LA11                     Filed 02/09/21               Entered 02/09/21 16:24:20                        Doc 188   Pg. 1 of
                                                                           49



 1   John L. Smaha, Esq., Bar.No. 95855
     Gustavo E. Bravo, Esq., Bar No. 218752
 2   SMAHA LAW GROUP
     2398 San Diego Avenue
 3   San Diego, California 92110
     Tele:phone:   (619) 688-1557 ·
 4   Facsimile:    (619) 688-1558
 5   Attorneys for Debtor. Dana Aaron Linett
 6
 7
 8                                        UNITED STATES BANKRUPTCY COURT
 9                                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
      Inre                                                                        CASE NO.: 19-05831-LAll
12
      DANA AARON LINETT                                                           Chapter 11
13                                                                         ~- DEBTOR-IN-POSSESSION MONTHLY
14                                             Debtors.                       OPERATING REPORT FOR THE MONTH
                                                                              OF DECEMBER 2020
15
16              TO THE HONORABLE LOUISE DECARL ADLER, UNITED STATES BANKRUPTCY

17   JUDGE:
18              Debtor and Debtor-in-Possession, Dana Aaron Linett ("Debtor") hereby files his monthly
19   Operating Report pursuant to the United States Trustee's Operating and Reporting Requirements for

20   Chapter 11 cases.

21
22   Dated: February 9, 2021                                                         Isl Gustavo E. Bravo
                                                                                     Gustavo E. Bravo, Esq.
23                                                                                   SMAHA LAW GROUP, APC
                                                                                     Attorneys for Debtor,
24                                                                                   Dana Aaron Linett
25   C:\Users\mdawson\Smaha Law Group\SmahaDocuments - Documents\Linett, Dana\Operating.Report\100 O.R.Cover (Standard).wpd


26
27
28


        DEBTOR-IN-POSSESSION MONTHLY OPERATING REPORT FOR THE MONTH OF DECEMBER 2020
                                                                              1
 Case 19-05831-LA11                                                 Filed 02/09/21                                 Entered 02/09/21 16:24:20             Doc 188   Pg. 2 of
                                                                                                                     49




                                UNITED STATES OEPARTENT OF JUSTICE
                                OFFICE OF THE UNITED STATES TRUSTEE
                                SOUTHERN DISTRICT OF CALIFORNIA

 In Re: DANA AARON LINETT                                                  CHAPTER 11 (BUSINESS)

                                                                           CASE NO. 19-05831-LA11
                                                                           OPERATING REPORT N0.15
                                            Debtor(sJ.                     FOR THE MONTH ENDING: December 31, 2020


                                1. CASH RECEIPTS AND DISBURSEMENTS
                                         A. (GENERAL ACCOUNT")

1. TOTAL RECEIPTS PER ALL PRfOR GENERAL ACCOUNT REPORTS                                                                                 $   392,453.46

2. LESS:                        TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL
                                ACCOUNT RE.PORTS                                                                                        $   382,602.75

3. BEGfNNING BALANCE:                                                                                                                   $     9,850.71

4. RECEIPTS DURING CURRENT PERIOD

              ACCOUNTS RECEIVABLE -PRE-FILING                                                                      $
              ACCOUNTS RECEIVABLE. -POST-FILING                                                                    $       ·29,815.92
              GENERAL.SALES                                                                                        $         4,947'38
              OTHER • (SPECIFY}; CONSIGNl=D 11.ATEiRIALW THIRD PARrr AucnoN HOUSE                                 $
              OTHER ~(SPECIFYj:                                                                                   $


                                                            TOTAL RECEPTS THIS PERIOD:                                                  $   34.763.30
5.BALANCE:                                                                                                                              $   34,763.30

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

              TRANSFERS TO OTHER DIP ACCOUNTS                                                                     $          6,600.00
              DISBURSEMENTS                                                                                       $
                      US Bank General Account - 4446                                                              $        12,552.26
                      Walmart Money Cash card 4556                                                                $
                      watmart Money Cash Card 6221                                                                $
                      Walma1t Mo,1ey Cash Ca1d 6229                                                               $
                      Other                                                                                       $        10,815.92

  TOTAL DISBURSEMENTS THIS PE.RIOD*-                                                                                                    $   29,968.18

7. ENDING BALANCE                                                                                                                       $   14,645.83

B. GENEl,AL ACCOUNT NUMBER: 1 575 2144 4446
   DEPOSITORY NAME AND LOCATION: US Bank -Rancho Santa Fe, CA


"Alf t,>ceiprs musl be depoisted intc the genera( acc.oum
·~1nc1ude- receipts from thr, s.c.1/e or any real or personal property ootoftho ordinary oourso ct business: a!lach an exhibit
                           io
specifying wfJut wes sold, whom, ti,iiils, and <::fote-0f the Court Order or Report of Safe,
h"T1lfs amount Shculd be tne s~nw as the totnl from page 2.
  Case 19-05831-LA11                            Filed 02/09/21           Entered 02/09/21 16:24:20            Doc 188                 Pg. 3 of
                                                                           49




                                   TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD

                      CHECK
   DATE              NUMBER                         PAYEE                                   PURPOSE                                    AMOUNT
                                                                      General Account                                         (
                                                                                                                              n




                                                                                                             UL~S
                                                                                                                             ii
                                                                                                                             ;,



                                                                                                                             "
                                                                                                                                                     l




                                                                                                                             '
                                                                                                                            ::
                                                                                                                         j'


                                                                                                                        Ji


                                     '


                                                                  !




                                                                                                                       ~'!


                                                                                                                       ,,,
                                                                                                                       j'                        :
                                                                                                                                                 :
                                                                                                                                                 '
                                                                                   ,




                                                                                                                   ::
                                                                                                                   :'




                i                                                                                                  '
                                                                                                                   '
                                                                                                                   :
                                                                                       TOTAL DISBURSEMENTS THIS PERIOD:           $




Add additional pages asnecessal}' to include all disbursements.
                   Case 19-05831-LA11                       Filed 02/09/21                        Entered 02/09/21 16:24:20                                             Doc 188                 Pg. 4 of
                                                                                                    49

                                                                        Early American Numismatics / Dana Linett
                                                                                            TRANSACTION REPORT
                                                                                                  December 2020


 OATE                     TRANSACTION rfPE    NUM      ADJ    NAM5                     MEMO/DCSCRl?TION                ACCOUr>/T                     SPLIT                                          AMOUNT          BALANCE
 US Bank 4446·-General
   Beginning Batan:-e                                                                                                                                                                                               15,966.72
   1210112020             Deposit                     No                                                               US Sarik 4446 - Gener.al     Ebay Sales                                       2,$79.87       18.946.59
  1210112020              Chc>ci<             1251    No      US Bank                                                  US Bank 4446- General        Commencal toan Paymcm!                          ·1,0&4.8S       17,861.71
   12/0~/2!)20            Expense                     No      Paypal                                                   US Bank 4446- Genera!        MerchantAccount Fees                                 ·6.77      17,854.94
  1210112020              Expense                     No      ?aypal                                                   US Bank 4446- General         Inventory Purchase Postpetition;.;                 -99.08      '17,755.86
  1210112020              Expense                     N,      .Paypal                                                  US Bank 4446 - ~neral         lnvemory Purchase Po:;tpeiition/-!               ·151.50       17,604.36
  12101/2020              Expense                     No      Paypal                                                   US Bank 4446- Gen oral        lm,entory Purchase Postpetnianr'.                -195.CO       17,409.36
  1210,;2020              Expense                     No      Poypal                                                   US Bank 4446 - Geno-ral       lnventoiy Purchase Postp~t.ition/:i               ·35.97      17.S73.39
  1210H2020               Expense                     No      Paypal                                                   US Bank 4446 • General        lmemary Porchase Poslpetltion!~                  ·118.00      17,255.39
  12102/2020              Expense                     No      USPS                                                     US Bank 4446-General         Postage & Delivery                                 •27.10      17,~2829
  12/02/2020              Deposit                     No                                                               US Bank4446-GeMral           Ebay Sales                       i      l          853.16      18,081.45
  12/02/2020              Expense                     No                                                               us·Bank 4446 • General       Inventory Purchase Postpetlli~'                   ·100.00      17,973.45
  12iD2t2020              Expanse                     No      Paypal                                                   us Banlt 4446 - General      Joventory Purchase Postpetitio~_!                  -57.70      17,915.75
  12103/2020              fu:_oense                   No      Paypal                                                   US Bank 44.:16 - Ganera!     Inventory Purchase Postpetitio~ \                 -808.95      17,106.80
  12/00/2020              Expense                     No      O!ivenhain                                               US Bank 4446 - General       Ut1ities:Water                                  ·1,085.65      16,021.15
  12104/2020              E'xpenSQ                    No      USPS                                                     US Bank 4446 - General       Postage & DeHveiy                                 ·116.40      15,904.75
  12/07/2D20              Expenso                     No      Paypal                                                   US Bank 4446 - General                                                          ·61.60      15,843:15
  12/07i2020              Expense                     No      Paypat                                                   US ~nk 4446 - G~neral                                                          -140.00      15.70S.15
  12101;2020              Expense:                    No      ?aypat                                                   US Bank 4446 ~ Gener.of      Inventory f'urcnase                                ·59.69      15,643'46
  12107/2020              E.'<peri.se                 No      Paypa!                                                   US Bank-4446 - General       Inventory Pmchase ?ostpetitio~;;                   -60.00      15.563.46
  12/09/2020              Expense.                    No      Paypal                                                   US Bank 4446 • General       inventory Purchase Postpetitiotj)                  -18.57      15,S<t4.89
  12109/2020              Expense-                    No      Paypa!                                                   US Bank 4446 - General       lnventory Plircha:se Postpetl1iorf1              ·100.60       1S,444.29
  12109!2020              Expense-                    No      Paypal                                                   US Bank 444t1 - Gensr.al     lnvemory Purchase Postpetitia~}                  .155.45       15,288.64
  12110/2020              Expense                     No      Chubb                                                    US Bank 4446 - General       Insurance ~nse:Homeowne#;                        ·887.47       14,401.37
  12110/2020              Expense                     No     Ctlubb                                                    US Bank 4446 - General       insurance Expense:Excess                          ·70.22       14,331.15
  12/10{2020              Check               1255    No     JMO Consulting                                            US Bank 4446 - General       Bookkeeping                                      ·367.50       131943.65
  12110/2020              Ctieck              1254    No      Delta Dental                                             US Bank4446 • General        Pe~onal Med=ca.1 Expense                           -64.92      13,378.73
  12,1012020              Check               1253    No      soqE                                                     US Sank. 4446 General
                                                                                                                                      #             Utilities:E!er.tricity                             -80.50      13,798.23
  12l10l2020              f:1pense                   No       Chubb                                                    US Bank 4446 ... Gener.al    lnsurance Expense:Auto                           ·220.82       13,577.41
  12/10/2020             Check               1252    No       SDGE                                                     US 8ank444S- Genera!         UIJ1ilies:Electricity                  ti          ·67.18      13.51023
  12111/2020             Expense                     No       Paypal                                                   US Bank 4446 - G.oneri3l     lnvemory.Purchase Postperitio~\                    .34.2.(J    13,476.03
  12111/2020             Expam;:e                    No       Paypal                                                   US Bank4446-Genera!          Inventory Purchase Postpetitior,;                 ·40.i'S      13,435.24
  12111/2020             Expense                     No       Paypai                                                   US Bank 4446 - Gcnot.al      ll\ventor1 Purchase Poslpelitio~                 ·286.42       13,148.82
  1211112020             Expense                     No      Paypal                                                    US Bank 4446-Gencraf         Inventory Purchase Postpetiti                    ·16e.s5       12,979.27
  12/11i2.020            Expense                     No      Paypal                                                    US Bank 4446 - General                                                        ·119.00       12,860.27
  12/11/2020             E,pense                     No      ?aypal                                                    US Sank 4446- G1;neral                                                         -49.00       'f.2,811,27
  12111/2020             Expense                     No      Bay Alatm                                                 US Bank 4446 - Genoral                                                        ·216.l'.9     12,594.98
  12111/2020              E:ic:pen.c;e                No     Paypal                                                    US Ban!t 4446 - General      lnventoty Plirchase Postpetltio~                  ·34.20       12,560.78
  12/11!2020             E:<pr.mse                   No      Paypal                                                    US Bank 4446 - General        lnve..-ritory Purchase Postpelitio~              -40.79       12,519.99
  12/14!2020             Expanse                     No      Ebay                                                      US Bank 4446 - General       Inventory Prm::ha~ Poslpetitioh                    -90.30      12,429.69
  12114/2020             Expanse                      No                                                               us Barik-4446 - General      Bank Ser1ice Charges                               ·15.00      12;414.69
  12/14/2020             Expense                      No      Ebay                                                     US Bahk 4¥6 - General        lnwmtory Purchase PostpatitioH                   ·246.35       12,168.34
  1211412020             Expense                     No      Poypal                                                    US Bank 4446 - Ge natal      lnventory Purchasa Postpetitioe                  -111.45       12;C56.S9
  12115/2020             Expense                     No      P.akMail                                                  US 8.)nk 4446- General      Postage &. Delivery                               ·185.00       1'!,S71.09
  12tt5f2020              Expense                    No      Amazon                                                    US Bank-1446 -General       Office Suppfies ·                                  ·35.63       11,836.26
  12/15/2020             Expense                     No      USPS                                                      US ·sank 4446 - General     Postage & Delivery                                 -84.65       11.751.61
          1
  '!2/16 2020            Expense                     No      USPS                                                      US Ban.~ 4446 - General     Postage & Delivery                !if             -129.20       11,622.41
  12/17/2020             Expense                     No      Paypal                                                    US Bank 4446 - General      inventory Pon::hase Postpetiti~~                  -148;3S       11.474.05
  12/17/2020             Expense                     No      Paypal                                                    US Bank 4446 - General      Inventory Purchase PosJpe!.iH~'~                   -53AO        11.420.65
  12117/2020             Expens•                     No      Paypal                                                   ·us 8ank4446-Genoral         Inventory Purchase Poslpetititji;J                 ·34.91       11,385.74
  12/17/2020             Expense                     No      Paypal                                                   US Saolt444B - Gener.al      Inventory P-1.m:,'1ase Postpetitiq~                ·51.98       11.333,76
  12/17i2C20             Expsm:.e                    No      Paypal                                                   US Ba:nl,; 4446 • Genera!     Inventory Purchase Postpetiti~                   -170.50       11,163.26
  t2i17/2020             ExP'.:!fl5e                 No      Paypal                                                   US Ba.nit 4440 - Genera!     lnventol)• Purchase Postpetiti9r                   -41,.00     11,117.26
  12i1i!2.020            Expense                     No      US?S                                                     US Bank 4445- General        Postage & Delivery                                 ·22.65      11,094.61
  12116/2020             Expense                     No      Paypal                                                   VS Bank 444G -General        Inventory Purchase ?ostpetiti~r                   ·148.36      10,946.25
  12/1a/2020             Expense                     No      Ebay                                                     US Ban~ 4446 - General       lovanfrn).r Purchase                               ·53.40       10,892.85
  1.2118!2020            Expense                     No      Paypai                                                   US Bank 44A16 • General      Inventory Purchase                                •170.50      10,722.35
  12121,2020             Expense                     No      Paypal                                                   US Sank 444G - General       Inventory Purchase                                 -42.00      10,680.~
  1a'21/2020             E,'(pen..<".e               No      Paypai                                                   US Bank 4446 - General       Inventory Purchase Postpe:-trt.14~                 ·58.36      10,621.99
  12121;2020             Ex:peoso                    No      Paypal                                                   US Sank 4446- General        Inventory Purchase PostpetillQll                  ·103.00      10,518.99
  12/22/2020             Deposit                     No                                                               US Bank 444G • Ge.neral      Ebay Sales
                                                                                                                                                                                    n               1,114.35      11,633.34
  ,212212020             Payment                     No      EAHA                                                     US Bani~ 4446 • General      Accourt.s Ret:elvable                           15,000.CO      20,633.34
  12/2";/2020            Check               1256    .No                                                              US Bank4446 • General        ·Split·                                         ·3,000.0D      28.633:34
  1212?J2020             Check               1259    No      JMO Consulling                                           US Bank 4446 - General       Bookkesping                                       -362.50      23.270.84
  121221?.020            Expense                     No      Paypa1                                                   US Bank 4446 • General       lnvenlory Purchase Postpetttiq!}                   ·10.7D·     23,260.14
  12/23/2020             Expense                     No      Paypal                                                   US Bank 4446- General        Inventory Purchase PostpcUtifr                    •176.10      23.01!4.04
 12/2312020              E>;penso                    fO:o                                                             US Bank 4446 • General       Safe Deposit Box Rental                            -69.60      Z?,994A4
 12i2312020              Expense                     No      Prime.Vldao                                              US Bank 4446 • Gene,al       Pomona! Mir.c.                   f '.              ·9.99'      22,984.45
 121231202D              Expense                     No      Paypal                                                   us Sank.4446 • General       Inventory P1.Kc.'1ase Postpetiti~,~              ·115.00       22,869.45
 12123/2020              E>pense                     No                                                               us Bank 4446 - Gf!noral      Safe Deposit Box Rental                           •28.77       22,770.68
 12!23i.2020             Expense                     No      Paypal                                                  US Bank 4446 - General         lnveritory Purchase Postpetili?.rl                ·83.49      22,687.19
 1::?J.23i'.2020         Exoe11S9                    No      Paypai                                                  US Bank4446 -General           Inventory Purcha.c;.& Postpetm~n                 -56.00       22,631.19
 12124/2020              E.xpensfr                   No                                                              US 8ank4446 ~ General         Safe Deposit Bo~ Rental                           ·98.77       211,532.42
 1212412020              Expense                     No                                                              US Bank 444G • General        Safe Deposit Box. Rental                          ·96.77       22,433.65
 12i26!2020              Expense                     No      USPS                                                    US'Bank4446 ~ Ger.era!         Posltlge & Doi/very                               '67.70      22,365.95
 12/30/2020              Expense                     No      USPS                                                    US Bank 4446 .. General        Postage & Deliver;                                -67.CS      22,278.90
 12130/2020              Check               1260    No      DMV                                                     US Bank 4446,. General        Automobile Expcnse:Registraiticn                 ·194.00       22,064,90
 12130/2020              Expense                     No      Paypsl                                                  US Bank 4446 .. General       Inventory Purchase Pcstpetiti9.n                 ·131.&4       21,953.00
 12/30/2020              E""<pense                   No      Paypal                                                  US Bank 444S-General          lnv-entory Purchase PostpeLiti?·n                ~i31.84       21,821:22
 1213012020              Check               1261    No      Tony Navarro                                            US Bank 4446 - Generai        Rep?i;s and Maintenar.ce                         '360.00       21,461.22
 12/3l/2020              Check               12,7    No      US Bank                                                 US Bank.4446,. General        ~.ommerica! Loan_~~yrnent                      ·1,100.00       20,361.22
ToWfMUSBan1<4446-General ·
          ..                                                                                                                                                                                      $4,394.50
TOTA!..                                                                                                                                                                                           $4,394.50




                                                                             ~ Basis Wednescfirf, Februay3.   202. 0.:3:55 FM GMT-09:GO                                                                                ,,,
          Case 19-05831-LA11                      Filed 02/09/21              Entered 02/09/21 16:24:20                        Doc 188              Pg. 5 of
                                                                                49




                                                   GENERAL ACCOUNT
                                                BANK RI=CONCJL!A TION*

Balance per bank statement dated:                                                                                   $

Plus depo~1'ts in transit (a):

             Deposit Date                                     Deposit Amount




             SEE ATTACHED BANK RECONCILIATIONS


             Total deposits in transit                                                                             $

Less outstanding checks (a):

             Check Number               Check date              Check Amount




            Total outstanding checks

Bank statement adjustments**

Adjusted bank balance




       *It is acceptable to attach fists of deposits in transit and outstanding checks to this form or to replace this form with a sh;pilar form.
       *"Please attach a detailed explanation of any bank statement adjustment.
              Case 19-05831-LA11                                                        Filed 02/09/21                                       Entered 02/09/21 16:24:20                                                                 Doc 188                           Pg. 6 of
                                                                                                                                               49
213/2021

                                                                                                              Early American Numismatics / Dana Linett

                                                                                                          US Bank 4446 - General, Period Ending 12/31/2020

                                                                                                                                RECONCILIATION REPORT

                                                                                                                                  Reconciled on: 02/03/2021

                                                                                                             Reconciled by: sdaccountingservices@cox.net null

  Any changes made to transactions a!ter'lhis date aren't included in this report.

 Summary                                                                                                                                                                                                                                                                                                 USD
                                                                                                                                                                                                                                                          /:i
 Statement beginning balance_............-.---.................._ .........- ........................- .....- .........- ...............- ..............._._, ........................................- ..................- ....- ..............1', ..........._ ............................. 15,337.68
 Checks and payments cleared (70)...................- .............____________....._ ......... - ..........- ...........__..........-·-···---·.......... _................................- ...................................---···-····'·: ....................- .................... -19 ,552.26
 Deposits and other credits cleared (4) ............... - ..............- .......... · ............- ............................ _ ......._ .............._ ....................- ..........- ...........---·--········ ..··•···•·....···--·····..·"' ........... - .... - .................... 19,947.38
 Statement ending balance ....................................__.......- ....- ....................................................- ...- ....................- ............ _ ..._ ............................................_ .........,---·-....- ....... ; ................._ ..........- •. ,.... 15,732.80

 Uncleared transactions as of 12/31/2320........... ·-·--·-···--·--·....................................-········-·-·--.... - ••-... - .........- ..............................._. ____________________________ :" ____.......... ---··--···--·- 4,628.42
 Register balance as of 12/3112020 .........·-·-···-··--··--·.---···--·........- ............ - ..- .............- ..........................__.................................___ ,.........- .........................._ ..__ ••• ':: ................ ·--·---··-·- 20,361.22
 Cleared transactions after 12/31/2020 ·--·-···-··-··---··---····--·-···-·---·..-------···--..·---·---···---···--·-··---·--··-·----···-··----·-·-·-·............·-··------------ ·-·--·---··-----········--···-·--0.00
 Uncleared transactions after 12/31/2020 ......·--·-·-·····-···---·-------···-·"··-··----·--··-·-·"·---··-------·--·-··-···---...............................- ...- .........--···-                                                         ··--···---------·-····--· -15,234.35
 Register balance ·as of 02/03/2021 ..._.........- ...----·-·--·----------·-··---------··-·-----····-----·-····--..---,-······----··-···--·--··-·---·--·----. --··---- ..............--·····-·--- ·:; _., ..____............- ............ 5, 126.87
                                                                                                                                                                                                                                                         if



 Details

 Checks and payments cleared (70)

 DATE                                                        TYPE                                                         REF NO.                                                      PAYEE                                                                                        AMOUNT (USD}
 11/25/2020                                                  Check                                                        1250                                                         Barbara Linett                                                                                           -5,000.00
 11/25/2020                                                  Check                                                        1247                                                         Edee                                                                                                        -132.47
 12/01/2020                                                  Expense                                                                                                                   Paypal                                                                                                      -118.00
 12/01/2020                                                  Check                                                        1251                                                         US Bank                                                                                                  -1,084.88
 12/0.1/2020                                                 Expense                                                                                                                   Paypal                                                                                                           -6.77
 12/01/2020                                                  Expense                                                                                                                   Paypal                                                                                                        -99.08
 12/01/2020                                                  Expense                                                                                                                  Paypa!                                                                                                       0151.50
 12/01/2020                                                  Expense                                                                                                                  Paypal                                                                                                         -35.97
 12/01/2020                                                  Expense                                                                                                                  Paypal                                                                                                       -195.00
 12/02/2020                                                  Expense                                                                                                                  Paypal                                                                                                         -57.70
 12/02/2020                                                  Expense                                                                                                                  USPS                                                                                                           -27.10
 12/02/2020                                                  Expense                                                                                                                                                                                                                               -108.00
 12/03/2020                                                  Expense                                                                                                                  Olivenhain                                                                                                -1,085.65
 12/03/2020                                                  Expense                                                                                                                  Peypal                                                                                                       -808.95
 12/04/2020                                                  Expense                                                                                                                  USPS                                                                                                         -116:40
 12/07/2020                                                  Expense                                                                                                                  Paypal                                                                                                         -80.00
 12/07/2020                                                  Expense                                                                                                                  Paypal                                                                                                       -140.00
 12/07/2020                                                  Expense                                                                                                                  Paypal                                                                                                         -59.69
 12/07/2020                                                 Expense                                                                                                                   Paypal                                                                                                        -61.60
 12/09/2020                                                 Expense                                                                                                                   Paypal                                                                                                         -18.57
·12/09/2020                                                 Expense                                                                                                                   Paypal                                                                                                      -100.60
 12/09/2020                                                 Expense                                                                                                                   Paypal                                                                                                      -155:45
 12/10/2020                                                 Check                                                        1254                                                         Delta Dental                                                                                                  -64.92
 12/10/2020                                                 Check                                                        1253                                                         SDGE                                                                                                          ·80.50
 12/10/2020                                                 Check                                                        1252                                                         SDGE                                                                                                          ·67.18
 12/10/2020                                                 Expense                                                                                                                  Chubb                                                                                                        -220.82
 12/10/2020                                                 Expense                                                                                                                  Chubb                                                                                                        -887.47
 12/10/2020                                                 Expense                                                                                                                  Chubb                                                                                                          -70.22
 12/10/2020                                                 Check                                                       1255                                                         JMO Consulting                                                                                               -387.50
 12/11/2020                                                 Expense                                                                                                                   Paypal                                                                                                      -169.55
 12/11/2020                                                 Expense                                                                                                                  Paypal                                                                                                       -286.42
 12/11/2020                                                 Expense                                                                                                                  Paypal                                                                                                       -119.00
 12/11/2020                                                 Expense                                                                                                                  Paypal                                                                                                         -49.00
12/1112020                                                  Expense                                                                                                                  Bay Alarm                                                                                                    -216.29
12/11/2020                                                  Expense                                                                                                                  Paypal                                                                                                         -34.20
12/11/2020                                                  Expense                                                                                                                  Paypal                                                                                                        -40.79
12/14/2020                                                  Expense                                                                                                                  Paypal                                                                                                      -111.45
12/14/2020                                                  Expense                                                                                                                  Ebay                                                                                                          -90.30
12/14/2020                                                 Expense                                                                                                                   Ebay                                                                                                        -246.35
12114/2020                                                 Expense                                                                                                                                                                                                                                 -15.00
12/15/2020                                                 Expense                                                                                                                   Amazon                                                                                                        -35.63
12/15/2020                                                 Expense                                                                                                                   USPS                                                                                                          -84.65
12/15/2020                                                 Expense                                                                                                                   PakMail                                                                                                     -185.00
12/16/2020                                                 Expense                                                                                                                   USPS                                                                                                        -12920
           Case 19-05831-LA11                     Filed 02/09/21                              Entered 02/09/21 16:24:20                                           Doc 188   Pg. 7 of
                                                                                                49
213/2021
  DATE                               TYPE                                          REF NO.                                             PAYEE                                   AMOUNT (USD)
 12/17/2020                          Expense                                                                                           Paypal                                           -46.00
 12/17/2020                          Expense                                                                                           Paypal                                          -170.50
 12/17/2020                          Expense                                                                                           Paypal                                           -51.98
 12/17/2020                          Expense                                                                                           Paypal                                           -53.40
 12/17/2020                          Expense                                                                                           USPS                                             -22.65
 12/17/2020                          Expense                                                                                           Paypal                                          -34.91
 12/17/2020                          Expense                                                                                           Paypal                                         -148.36
 12/21/2020                          Expense                                                                                           Paypal                                           -42.00
 12/21/2020                          Expense                                                                                           Paypal                                         -103.00
 12/21/2020                          Expense                                                                                          Paypal                                            -58.36
 12/22/2020                          Check                                        1256                                                                                              -3,000.00
 12/22/2020                          Check                                        1259                                                JMO Consulting                                  0362.50
 12/22/2020                          Expense                                                                                          Paypal                                           -10.70
 12/23/2020                          S'{J)ensa                                                                                        Paypal                                           -56.00
 12/23/2020                         Expense                                                                                           Prime Video                                        -9.99
 12/23/2020                         Expense                                                                                                                                            -89;60
 12/23/2020                          Expense                                                                                                                                           -98'.77
 12/23/2020                         Expense                                                                                           Paypal                                          -115.00
 12/23/2020                         Expense                                                                                           Paypa!                                          -176.10
 12/23/2020                         Expense                                                                                           Paypal                                           -83.49
 12/24/2020                         Expense                                                                                                                                            -98.77
 12/24/2020                         Expense                                                                                                                                            -98.77
 12/28/2020                         Expense                                                                                           USPS                                             -67.70
 12/30/2020                         Expense                                                                                           USPS                                             -87.05
 12130/2020                         Expense                                                                                           Paypal                                           '131.84
 12/31/2020                         Check                                         1257                                                US Bank                                      -uoo.oo
 Total                                                                                                                                                                           -19,552.26


 Deposits and other credits cleared (4)

 DATE                               TYPE                                          REF NO.                                             PAYEE                                   AMOUNT (USO)
 12/01/2020                         Deposit                                                                                                                                         2,979.$7
 12102/2020                         Deposit                                                                                                                                           853.16
 12/22/2020                         Receive Payment                                                                                   EAHA                                         15,000.00
 12/22/2020                         Deposit                                                                                                                                         1,114.35

 Total                                                                                                                                                                           19,947.38


 Additional information

 Uncleared checks and payments as ot 12/31/2020

 DATE                               TYPE                                          REF NO.                                             PAYEE                                   AMOUNT (USO)
 08112/2020                         Check                                         1196                                                Chapokas Luczynski Dental                       -85,00
 11/25/2020                         Expense                                                                                           Carbonite Backup                                -83.99
 11 /25/202.0                       Expense                                                                                           Paypal                                        -135.00
 12/11/2020                         Expense                                                                                           Paypa!                                         -34.20
 12/11/2020                         Expense                                                                                           Paypal                                          -40.79
 12/16/2020                         Expense                                                                                           Ebay                                           -53.40
 12/18/2020                         Expense                                                                                           Paypat                                        -170.50
 12/18i2020                         Expense                                                                                           Paypal                                        -148.36
 12/30/2020                         Expense                                                                                           Paypal                                        -131.84
 12/30/2020                         Check                                         1261                                                Tony Navarro                                  -360.00
 12/3012020                         Check                                         1260.                                               OMV                                           -194.00

 Total                                                                                                                                                                           -1,437.08
                                                      .................._, ....           .. .. ·······~-----····....   ~-..•······
 Case 19-05831-LA11      Filed 02/09/21   Entered 02/09/21 16:24:20   Doc 188   Pg. 8 of
                                            49




             1. CASH RECEIPTS AND DISBURSEMENTS {Continued}
                            B. Payroll Account

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                   $      100.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS        $

3. BEGINNING BALANCE                                      $      100.00

4. RECEIPTS:
          TRANSFERRED FROM GENERAL ACCOUNT                $
          TRANSFER FROM OLD ACCOUNT                       $
          INTEREST PAYMENT                                $
          OTHER RECEIPTS                                  $
          RETURNED CHECKS                                 $
          TOTAL RECEIPTS                                  $

5. BALANCE                                                $      100.00

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE    CHECK NO.      PAYEE        AMOUNT




                                      $


                       TOTAL DISBURSEMENTS THIS PERIOD: $

7. ENDING BALANCE:                                       $      100.00

8. SOCIAL SECURITY ACCOUNT NUMBER:
   DEPOSITORY NAME AND LOCATION:
  Case 19-05831-LA11              Filed 02/09/21    Entered 02/09/21 16:24:20   Doc 188   Pg. 9 of
                                                      49




                                          PAYROLL ACCOUNT
                                        BANK RECONC/LIA TION*

Balance per bank statement dated:

Pius deposits in transit (a):

            Deposit Date                      Deposit Amount



            SEE ATTACHED BANK RECONCILA TION


            Total deposits in transit

Less outstanding checks (a):

            Check Number        Check date   Check Amount




           Total outstanding checks                                         $

Bank statement adjustments**

Adjusted bank balance                                                       $
               Case 19-05831-LA11                                                     Filed 02/09/21                                    Entered 02/09/21 16:24:20                                                               Doc 188                             Pg. 10 of
213/2021
                                                                                                                                          49

                                                                                                          Early American Numismatics/ Dana Linett

                                                                                                        US Banlr4453 - Payroll, Period Ending 12/31/2020

                                                                                                                           RECONCILIATION REPORT
                                                                                                                             Reconciled on: 02/03/2021

                                                                                                         Reconciled by: sdaccountingservices@cox.net null

 Any changes made to transactions after this date aren't included in this report

 Summary                                                                                                                                                                                                                                                                                               USD

 Statement beginning balance................................_........- ................- ................................_.,,_, ..........,...--..···-·······"·····..··············-····-·····-·····..•···•·•··...........--,-·..······-..•···   i.i .....................................................100.00

 ~ti~~::~~!]~;t~r=~~r~r:a;~~ (O):.:~::.-::.:.:.-:.:·.:.:::::.::·:.::::.:.::.:::::::.:::::::::::..-:====:::::.:::..:::::.=::.::.·::-=:.:::::::::::.=::.:.:.::.::::.::=:::.:::::::::::::::.:.:::::::-:=::::::::.:=~:=:.::::.:::.ii·::.::.::::.~-=-:::.=:::.::::..:::.·~
                                                                                                                                                                                                                                                 :,,

 Reaister balance as of 12/31/2020 _ ........ _._............................._. ___ ........_. ____ ,.,.,_.._........... _.._ ......................- ............._........- .._·,,·--...- ........_ .................... _..._ •... :: ...- ......................._ .....-                .....100.DO




                                                                                                                                                                                                                                                                                                          1/1
 Case 19-05831-LA11     Filed 02/09/21       Entered 02/09/21 16:24:20   Doc 188   Pg. 11 of
                                               49




             1. CASH RECEIPTS AND DISBURSEMENTS {Continued}
                             B. Tax Account

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                       $      100.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS            $

3. BEGINNING BALANCE                                          $      100.00

4. RECEIPTS:
          TRANSFERRED FROM GENERAL ACCOUNT                    $
          TRANSFER FROM OLD ACCOUNT                           $
          INTEREST PAYMENT                                    $
          OTHER REGEiPTS                                      $
          RETURNED CHECKS                                     $
          TOTAL RECEIPTS                                      $

5. BALANCE                                                    $      100.00

6. LESS: DISBURSEMENTS DURING CURRENTPERIOD

  DATE    CHECK NO.      PAYEE           AMOUNT




                                         $


                       TOTAL DISBURSEMENTS THIS PERIOD: $

7. ENDING BALANCE:                                           $      100.00

8. SOCIAL SECURITY ACCOUNT NUMBER:
   DEPOSITORY NAME AND LOCATION:
 Case 19-05831-LA11              Filed 02/09/21    Entered 02/09/21 16:24:20       Doc 188   Pg. 12 of
                                                     49                                l

                                             TAX ACCOUNT
                                        BANK RECONCILIA TJON*

Balance per bank statement dated:                                              $

Plus deposits in transit (a):

            Deposit Date                      Deposit Amount



            SEE ATTACHED BANK RECONCILIATION


            Tota! deposits in transit                                          $

Less outstanding checks (a):
                                                                                       '
             Check Number       Check date    Check Amount




            Total outstanding checks                                       $

Bank statement adjustments**

Adjusted bank balance                                                      $
               Case 19-05831-LA11                                                          Filed 02/09/21                                        Entered 02/09/21 16:24:20                                                                     Doc 188                           Pg. 13 of
21312021                                                                                                                                           49
                                                                                                                  Early American Numismatics /Dana Linett

                                                                                                                  US Bank 4461 • Tax, Period Ending 12/31/2020

                                                                                                                                    RECONCILIATION REPORT

                                                                                                                                      Reconciled on: 02/03/2021

                                                                                                                Reconciled by: sdaccountingservices@cox.net null

 Any changes made to transactions after !his date aren't included in this report.

 Summary                                                                                                                                                                                                                                                                                                          USD
               •                                                                                                                                                                                                                                                 i


 Statement beginning balance...._ ...................................................-······-··-·····..··---······-···-··-········-·-·················-............. ·-·····-··--········-··········-···-···-··-···--·-··--··[: ...................................................100.00
 Checks and payments cleared (Ol ..................................- ............. - ....................... _.........._............-·-·-·-···---..-·--·············-··----..-···········-···-·-····-·--·-··-·· i_' ......................................................... 0.00
 Deposits and other credits cleared {O) •. _..........................................................................- .............................- ..................................................- ..-.........................................................:, .................................-····-····· 0.00
 Statement ending balance····················---··········-····-······..······-···-··-·-···-··········..............._ ........-···--···-·---····-·····-·-·-·-·-······.··········-··············-··-··-··-·········· :.................................................. ~

 Register balance as of 12/31/2020 ··-·········----·····················-··..-·-··--····-···········-············-···--·-·········---···-·-··---··----··-·--··-·-····-·-·---·-·-···!' ...----······-····..··-········-··100.00




                                                                                                                                                                                                                                                                                                                     1/1
Case 19-05831-LA11     Filed 02/09/21     Entered 02/09/21 16:24:20   Doc 188   Pg. 14 of
                                            49




             1. CASH RECEIPTS AND DISBURSEMENTS (Continued)
                        8 •. Wells Fargo Account '!670

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                     $   101,902.25

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS          $    99,570.25

3. BEGJNNING BALANCE                                        $     2,332.00

4. RECEIPTS:
          TRANSFERRED FROM GENERAL ACCOUNT                  $     6,600.00
          TRANSFER FROM OLD ACCOUNT                         $
          INTEREST PAYMENT                                  $
          OTHER RECEIPTS                                    $
          RETURNED CHECKS                                   $
          TOTAL RECEIPTS                                    $

5. BALANCE                                                  $     8,932.00

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE    CHECK NO.      PAYEE           AMOUNT




SEE                      HED



                                        $ 6,543.36


                       TOTAL DISBURSEMENTS THIS PERfOD: $        6,543.36

7. ENDING BALANCE:                                          $    2,388.64

8. SOCIAL SECURITY ACCOUNT NUMBER:
  DEPOSITORY NAME AND LOCA TJON:
                 Case 19-05831-LA11                                            Filed 02/09/21                             Entered 02/09/21 16:24:20                                            Doc 188                               Pg. 15 of
                                                                                                                            49
                                                                                             Early American Numismatics I Dana Linett
                                                                                                                    TRANSACTION REPORT
                                                                                                                         December 2020


DATE             TRANSACTION     NUM ADJ NAME:                  1:IBMOIOESCRIPTION                                                                                                   ACCOUNr            SPUT                                      AMOUNT BALANCE
                 TYPE
Walls Fargo 1670
 Beginning                                                                                                                                                                                                                                                       3,531.63
 Bala.nee
 12/02.12020     Expanse               No      Federat          RECURRING PAYMENT             AUTHORIZED ON 11/30 FEOEX 53484567:i      MEMPHIS   TN                                 Wells Fargo                                                     •90,66      3,440.9?
                                               Express:         S300335518419013 CARD 3462                                                                                           1670
 12/02/2020                            No      Google           PURCHASE                 AUTHORIZED ON 12101 Googla LLC GSUITE_    650-2530000 CA                                    Wells Fargo        Dues & ~ubscrlption-s                        ·12.00      3,428.97
                                                                 $5803368172-16965 CAR.O 3462                                                                                        16i0
 12/02/2020      Expense               No      Filippis Piua    PURCHASE                           AIJTHORIZED ON 12/01 FILIPPIS PIZZA GRO        SANDIEGO         CA                Wells.Fargo        Personzi'.Meals                              ..S0.51     3.348.46
                                                                 S38°'136741932436 CARO 3462                                                                                         1670
 12102/2020      Expense               No      Paypal           PURCHASE                 AUTHORIZED ON 1210.. PAYPAL 'ROSERTJONE                                                     Wells Fargo        lm,anto.J; Pun::hase Pcstpetiticn          ·560.00       2,785.45
                                                                                                                                                                                                                  ;;
                                                                S3B0336811218361 CARD 3462                                                                                          1670
 ·1210212020                           No:     Paypal           PURCHASE.                AUTHORIZED ON 12/01 PAYPAL ·ROBEITTJONE                        40M35-7733 Ch               Wel!sr--argo        lnvon10,Y: Pun:::ll.."1SE1 Pos1paf.1ion    -150.00       2,638.45
                                                                S300331061518526 CARD 3482                                                                                          1670
 12/03/2020      Expense               No     Google            PURCHASE                   AUTHDRIZEDON 12ID2Googlelt:CGSUITE_         650·2530000 CA                               Wells Farge         Dues: & ~ubscrip!ions                       -'12.00      2,626.46
                                                                S50033741!l-3B2430 CAAD3462                                                                                         ·1670
 12103/2020      Expensa               No     Costco Gas        PURCHASE                    AlITHORIZEO ON 1:1103 GOSTCOGf,S #0452      SAN DIEGO CA                                we:tsFargo          Autamoijne Expanse:Gas                      -18.95       2,607.51
                                                                ?0038033851'3~ 69080 CARO 3462                                                                                      i670                         ,,
 12/03/2020                            No     Federal           RECURRING PAYMENT                 AUTHORIZED ON ·12/01 FEDEX 535004603      MEMPHIS   TN                            Weusfargo           Pos1age~ Ocrivary                           '"'16.75.. 2,590.76
                                              Express           S580336507490761 CARD 3462                                                                                          1610                       <'
 12/03/2020      Expanse               No     COS1CO            PURCHASE                   AUTHORIZED ON 12/03 COSTCO WHSE #0452         SANDIEGO CA                                Wells Fargo         ParsonatGroceries                           ·98.05      :2,.<92.71
                                                                Pfi05803386HJ741031 CAP.O 3462                                                                                      1670
 12/0312020      Expense                                        PURCHASE                 AUTHORIZED ON 12102 Googlo LLC GSIJITE_                  650-2""30000 CA                   Wells Fargo         Dues & 4~bscripiions                        ·24.00      2,466.71
                                                                3460337525071552 CAAO .3462                                                                                         1670
 12'04/2020      E>:pe11se            Na      Amazon            PUP.CHASE                ,'\UTHORlZEO ON ·12103 Amazon web service               aws.amazo_n.co WA                  WellsFaJ'.QO
                                                                SS80338383361460 CARD 3462                                                                                          1-670
 12/07/2020      Payment               No     EAflA                                                                                                                                 Wells Fargo                                                   4.000.00      6,463.20
                                                                                                                                                                                    1670
 ·12:.0112020    Journal Ernry   36    No                       tc, record cash withdraw! f.tom _deposit                                                                            Wells Fargo                                                    ·500;00      5,963.20
                                                                                                                                                                                    1670
 12/07/2.[!20    Expanse               No     Paypal            PURCHASE                AUTHORIZED ON 12/0S·PAYPAL ·cHRISSYFOR    402·935·7733 CA                                   Wal!sfarao                                                      -44.20      5,919.00
                                                                S380340849400965 CARD 3462                                                                                          1670
12/07/2020       Expense              No      Stater Bros       PURCHASE                AUTHORIZED ON 12104 STATERBROS167 9909 CARMEL SAN DIEGO                              Cf,    Ws!Js'Fargo     Personalliroi:eries                            -T1222       5,806.78
                                                                P0038034008687062.2 CARO 3462                                                                                       1670
 12/07/2020      E~pensa              .No                       RECURRINGPAYMENT                AUTHORIZEDON 12105Ell3'CONSTANTCONTAC.       855-2295506 MA                         Wells Fargo     Dues & J~bscrlptJons                            ··55.00     5,751.78
                                                                $58004'1269513850 OARD 3462                                                                                         1670
 12/07/2020      Expense              No      FGderal           RECURRING PAYMENT               AUTHORIZED ON 12/05 FEOEX 5,1536197S    MEMPHIS      TN                             WallsF.argo     Postage koelivery                               -21.89      5,729.89

 1.?./07/2020                         No
                                              Express
                                              Federal
                                              Express
                                                                $580340654400526 CARD 3462
                                                                RECURRING PAYMENT
                                                                SS80338411<822.061 CARD 3462
                                                                                                AUTHORIZED ON 12103 f'~l>EX 535194940   MEMFHIS      TN
                                                                                                                                                                                    1670
                                                                                                                                                                                    WelJsFargo
                                                                                                                                                                                    1670
                                                                                                                                                                                                    Postage      f':
                                                                                                                                                                                                                       Delive~                      -16.75      5,713.14

12:106/2020      Expense              No      Paypal            PURCHASE                   AUTHORIZED ON 12/07 PAYPAL 'OONN/IDOIJSL . 402·935-7733 CA                               Welts Fargo                    · un:::hase Postpetition       ·125.45       5,587.69
                                                                S460342687378599 CARD 3'62                                                                                          1670
 12/09/2020      Expense              ·No     Paypa.!           PURCMASE                  AUTHORIZED ON 12107 PAYPAL 'SHERMANALB      402•935-7733 CA                               Wells Fargo                        irchasa Postpetftlon·      ·360.00       5,227.69
                                                                6300342531436531 CAR.O 3462                                                                                         1670
12/DS/2020                            No      Von.•,."          PURCHASE                          AUTHORIZED ON 12/06 VONS #3323               SAN DIEGO      CA                    Walls Fargo                           eries                     ~M.b8       S,143.61
                                                                P00300343712329B99 CARD 3462                                                                                        1670
12/0V/2020       Expan_se             No      Paypal            PURCHASE                AUTHORIZEDON i2.'07PAYPAL~ooNNAD0U8L                           402~935-7733 CA              Wells.Fargo     l                                              .:JS.25      5,105.36
                                                                $300342710052507 GARD-3462                                                                                          1670
12110,'2020     ~pense-               No      Federal           RECURRING PAYMENT                          AUTHORIZED ON 12/DS FEDEX53SB64969            MEM!'HIS       TN          Walls Fargo     Postage             eliver1                    ·73,62       5,031,74
                                              E.l<press         S580343551324776 CARD 3462                                                                                          1670       .
12/14.'2020                           Na      Ebay              PURCHASE                          AUrrlORIZED OM ·12112 eBay 0·17-06237-31       408-3766151 CA                     Wails Fargo                                   Postpetitioo       -7.50      5,024.24
                                                                S3003476B8670407 CARO S462                                                                                          1670
12/1412020      Expanse               No      Ebay              PUP.CHASE                AUTHOAIZEOO~l 12/i2eBay0"17-0S237·31       408"3766151 CA                                  Wells Fa190     lmienton                      Postpei\tion       ·9.50      5,014.74 .
                                                                S3003475S8670467 CARD~462                                                                                           1670
12114!'2020     Expense               No      Paypa1            PURCHASE                 /UJTiiORIZED ON 12/12 PAVPAL "C',COROERS E    402-935-7733 CA                              Welfs Fargo     lnverno                       Postpetitioo    -325.00       A,689.74
                                                                $30)347695641247 CARD 3462                                                                                         1S70
                                      No     Paypal             PURCHASE                  AUTHOAfZEDON 12/12PAYPAL'JEROMELUCH                          402-935'-?733 DA            WeilsFa;go                                     Poslpelitioo    -194.29       4,495.45
                                                                S3803476B2365099 CAP.D 3462                                                                                        1670
12114/2020      Expense               No     Const1mer          PURCHASE                  AUTHORIZED ON 12112 CONSUMER CELLULAR                        800-6864460 OR              Wslis:Fargn                                                     .:10.00      4,4S5.45
                                             CeUufar·           $46034-7826'306214 CARP 3462                                                                                       1670
12!14/2020      Expense               No     P.aypa!            PURCHASE                  AUTHORIZED ON ~:?/12:PAYPAL ''STEVENSARF                     402-935-7733 CA             Wells Fargo      lnvemory f'urchase Pcr.,tpetltlan             ·139.50      4,345.95
                                                                S300M76S9080309 .CARD-3462                                                                                         1670
'£2!':4/2040    ExPsnsa               No     Federal           "RECURRING PAYMENT              AU'THORIZED ON 121'l2 FEtiEX 536292097                   . MEMPHIS       IN          Wells Fargo                                                   -1i2.51      4,173,44

12/14/20''JC    Expense               No
                                             Express
                                             S1~1tar Bro;;
                                                               S58034756S439725 CARD 3462
                                                               PURCHASE                  AUTHORIZED ON 12/12 STATERBROS167 9909 CARMEL SAN DIEGO                          CA
                                                                                                                                                                                    1670
                                                                                                                                                                                   WelisFargo
                                                                                                                                                                                                             n
                                                                                                                                                                                                   Person.ii ~)'acgries                            ·95,34      4,078.10
                                                               ?00580348053640039 CARO 3462                                                                                        1670
12/14/2020      Expense               No     Amazon            PURCHASE                 AUTHORIZED ON 12/i2: Amazon.com·WBtG2T4    Amzru:ornlbil! WA                               Walls Fargo     omca SuAP.ues                                   ~59:33. 4-,018.77
                                                               S.."-tB~a058414018 CARD 3462                                                                                        1670
12/1.4/20?.0    Expanse               No                       PURCHASE                  AU1l-lORIZEO ON 12/12 7-ELEVEN         SAN DIEGO CA                                       Wells Fargo     Personal ·4oceries                              •15.35      4;003A2
                                                               POOOOOOOOS35322177 CARD 3462                                                                                        1670
12115/2020      fxp~nse               No     Ebay              PURCHASE                 AUTHORIZED ON 12114 eBay 0"17-06250·99     408·3766151 CA                                  Wens Fargo      lnvAntory ~1.1rchas& Posipo1aion                -37.29      3,966.13
                                                               S300349756967506 CARD 3462                                                                                          1670
12.%12020       Expense               No     l:oay             PURCHASE                 AUTHORIZED ON 12/.14 eBay 0•09-06251-35    40D-3766151 CA                                  Wells Farge     l11ventory ~,umhase Postpa1iticiri              ·21.95      3,944.18
                                                               S300349715124005 CARD 3462                                                                                          1670
12/15:"2020     Expense               No     Ebay              PURCHASE                 AUTHORIZED ON 1211.c eBay 0'13--06250-92                408·3766151 CA                     Wells Fargo     Inventory ~;t.irchasa Postputition              -58.00      3,888.18
                                                               S300349710736104 GARD 3462                                                                                          1670
.12/15/2020     Expense               No     Ebay              PURCHASE                 AUTHORIZED ON 12114 eBay 0•13-06250·92                  408-376!,!51 CA                    WaHsFa11ro      Inventory F.!urchasa Postpetition              -164.45      3,723.73

12/15/2020      Expense               No
                                                               S30G349ii073G104- CARD3462                                                                                          1670                           '
                                                               RECURRING PAYMENT             f,UTHORIZED ON 12.i.14 ROCKE.TLAW 8i7-757-                    W1/Mt.ROCKETLAW         Walls Fargo     Profession~! Faa.s:Lagal                        '39.09      3,583.74
                                                               CA $460349838873724 CARD 3462                                                                                       1670
12116/2020      Expense               No     Oropbox           RECURRING PAYMENT             AUTHORIZED ON 12i15 DROP80J<'XVXSWD2RHG       DRO?BDX.COM                             Walls Fargo     Software ~ense                                 -n.99        3,67!~75
                                                               CA SSC0350772402636 CARD 3462                                                                                       1670
12116/2020                            No                       RECURRING PAYMENT             AUTHORIZED ON 12115 DNH'GODADOY.COM        4<XX-XXXXXXX /IZ.                          Well:.:.Fargo   Soft,•.:are Expanse                              -!l.99     3,661.76
                                                               SS0035053700523.1 CARO 3"62                                                                                         1670
12/15/2020      Etpai'IS9             No     Federal           PURCHASE                 AUTHORIZEOON 12/1-ffEDEXS36670817      800-4633339 TN                                      Wel!sFarn:o     Postage &;Delivery                             -89.15       :J,572.61
                                             Express           S580349647525776 CARD 3462                                                                                          1670
12/17/2020                            No                       RECURRING PAYMENT             AUTHORIZEDON 12/15ADOBECREATIVECLO         40S-536-6000 CA                            Wel!sr3rgo      Sofnvare etpcnsc                               -52.99       3,519.62
                                                               S300350682006836 CARD 3462                                                                                          -1670
12/17i2020                            Ne     Federal           PURCHASE                 AUTHORIZED ON 12/15 FEDEX 536969713   MEMPHIS. ·TN                                         Wells Fargo     Postage                                        • 15. 18     3,504.44
                                             Express           -S460350545,;.74254 CARO S462                                                                                       1670
12/1712020      Expense               No     Dr.opbox          RECURRING PAYMENT                           AUTHORIZED ON 12/16 Oropbox BK759F'..<VIH      141--58576933 CA         We!lsf"argo                                                    -11.99       3,432.45
                                                               S46035184509D929 CARO 3'1S2                                                                                         1670
12'1SJ2020      Expense               NO     Ccstt:Cl Gas      ~URCHASE                         AUIBOR!ZEDON i2,i8C0STCOGAS·iID775               POWAY         CA                  Wens: Fargo     Automcbif~-~pense:Gas                           •7,99       3.484.46



                                                                                                                                                                                                                                                                   1/'l
                Case 19-05831-LA11                               Filed 02/09/21                      Entered 02/09/21 16:24:20                                     Doc 188                             Pg. 16 of
                                                                                                       49
                                                                              Early American Numismatics/ Dana Linett
                                                                                               TRANSACTION REPORT
                                                                                                     Oecemt,;,r 2020


 DATE           TRANSACTION   NUM AOJ NAME              MEMO/OESCRIPT!ON                                                                                 ACCOUNT           SPLIT                                        AMOUNT BAIANCE
                TYPE
                                                        P00460354057918991 CARD 3462                                                                     1670
  12/2112020    Expensa            No    Fodeml         r'IJRCHASE                AUTHORIZED ON    1:Y19 FEDEX 537536247      MEMPHIS     nJ             We11sFargo        Po$ta~~ Dt\livery                             ·161.0B    3,323.38.
                                         Express        $500354559926971 CARD3462                                                                        1670
  12/21/2020    Expanse           No     Costco         PURCHASE                  AUTHORIZED ON    12118 COSTCO WHSE 1/0775      POWAY        CA         Wells Fargo       Person~(Graceries                               '2.49    3,320.89
                                                        P003B035410S539395 CARD 3462                                                                     1670
  12/2i,'2020   Expense           No     Vons           PURCHASE                  AUTHORIZED ON    1 W21 VONS #3323        SAN DIEGO     CA              Wells Fargo                                                      ~10.00    3.310.89
                                                        P004S0356637752574 CARD 3462                                                                     1670
  12i2ifl020    Expense           No     Costco         PURCHASE.                 AUTHORIZED ON    12118 COSTCO WHSE #0775      POWAY         CA         Wells Fargo       Per                                           -449.04    2.861.85
                                                        P00S80354103557710 CARD 3462                                                                     1670
  12122/2020    Check         1256 No                                                                                                                    Wells Fargo       us                     General               2.600.00    5,461.85
                                                                                                                                                         1G70
  12/2212020    Expanse           No                    PURCHASE                   AUTHORIZED ON 12121 COTIJAS TACO SHOP     SAN DIEGO CA               Wells Fargo                                                       -11.26   5,450.59
                                                       ·830035665228·! 345 CARD 3462                                                                    1670
  12/23/2.020   Expense           No                   RECURRING PAYMENT               AUTHORIZED ON 12/22 ONH"GODAODY.COM           480·5056855 f,Z    Welfs Fa,go                                                       ·12.99   5,437.60
                                                        64603575568\0536 CARD :/462                                                                     1670
  12/.24/2020   Exponso           No                    PURCHASE                  AUTHORIZED ON 12124 7-ELEVEJ'J       SJ\NDJEGO CA                     We!Lc;Fargo                          oceries                      -19.51   5,418.09
                                                       ?00000000375161607 CARD 3'162                                                                    1670                        !'.i
                                                                                                                                                                                      i~
  12124/2020    Expen.i:;e        No    Ebay           PURCHASE                   AUTHORIZED ON 12123 EBAY.COM/CC         868·749{3228 CA               Wells Fargo       ln\'8rilt11')'; Purchase Post petition        -395.81    5,022.28
                                                       S300358597675912 CARD3462                                                                        1670                        u
  12/24l2020    Expense           No    Federaf        PURCHASE                   AUTHORIZED.ON 121:!1 FEDEX 538101719     MEMPHIS      TN              Wells Fargo       Postage(& Delivery                             -7BJ.12   4,943.46
                                        Express        $460356594314660 CARD3462                                                                        1670
 12124/2020     Expense           No    Stater. Btos   PURCHASE                   AUTHORIZED ON 12124-STATERBROS167 9909 CAFt\'IELSAN DIEGO CA          Wells Fargo       ParsonJii3rccet!es                             -BB.48    4,854.98
                                                       P00580359846397294- CARD 3462                                                                    1670
  12/28/2020    Exp-0nse          No    Federal        PURCHASE                   AUTHORIZED ON 12126 FEDEX 539148213      MEMPHIS      TN              Wells Fa~         Postag~l~ Delivery                            -497.60    4,357.38
                                        Express        $460361557547824 CI\RD3462                                                                       1670
  12/28/2020    Eipense           No                   PURCHASE                   AUTHORIZED ON 12/25 DRAGON CHINESE RES       856-592-9898 CA          WellsFa!'Qo       Meal_s·a; Entertainment                        -56.67    4,300.71
                                                       S4503607690D1875 CARD 3462                                                                       1670
 1212B/2020     Expensg           No                   RECURRING PAYMENT               AUTHORIZED ON 1W271m·ouic!<!lool<s On!     800-446•3848 CA       WeBs:Fa.rgo       So1Marq~.expense                               ;28.00    4.272.71
                                                       S580362479715696 CARO 3462                                                                       1670                       :,:
 12/28,'2020    E:<p8h58'         No                   RECURRING PAYMENT               AUTHORIZED ON 12127 GOOGLE ·YotiTubeTV        655-S36-3SS7 Cl\   WeHsFargc         Dues: &.~ubscriptiorls                         ·64.99    4,207.72
                                                       S3S0:362813D54341 CARD3462                                                                       1670                      :::
 12/29120.20    E."<pense         No    HSN            PURCHASE                  AUTHORIZED ON 12125 HSWHSN1716SS4677         800·9332a.87 FL           Wells Fargo       Corr.pu~f,and Internet Expenses                -sliai    4,~47.40
                                                       S3S0360572976465 CAAD3462                                                                        1670                       ...
 12129/2020     Expense           No    HSN            PURCHASE                  AUTHORIZED ON 12/25 HSN'HSN1716884676        800-ll332867 FL           WeilsFargo                         and Internet Expenses-        -60.~2    4,087.08
                                                       S3003G0572945552 CARD3462                                                                        1670
 12/29/2020     Expense           No    HSN            i,URCHl:\SE.              AUTHORIZED.ON 12125 HSN"HSN17l.6864S74       800·0332BB7 FL            WeUsFa1go                          ar.d Internet Expens;p_,;.    -60.32    4,026.76.
                                                       S4603G05729052SO CARD 3462                                                                       1670
 12130/2020     Expense           No    Vons·          PURCHASE                  AUTHORIZED ON 12130 VONS #2119          SAND!EGO CA                    Weils Fargo                         oca:1ies                    ~141.10    3;005.66.
                                                       P00380S65677150746 CARD 3462                                                                     1670
 12130/2020     Expense           No    Costco Gas     PURCHASE                  AllTHOR!ZEO ON 12130 COSTCO GAS #0775        POWAY       CA            \rVa~s F~rgo      Aul               El<pense:Gas                 •60.20    3,825.46
                                                       P00460385862244065 CARD 3462                                                                     1670
 12130/2020     Exper.se          No    Poway Smog     PURCHASE                  AU1HORIZEO ON 12130 POWAY SMOG            POWAY        CA              \.'\fells Fargo   AutomoJJe Expernie;Rtipairs-&.                 -48.DO    3.m.46
                                                       P00580365853404310 CARD 3462                                                                      1670             Maintan3flco
                                                                                                                                                                                 ,..
 12/30/2020.    Expense           No    HSN            PURCHASE                  AU1HORJZED ON 12125 Hst,rHSN171688467S       800·9332887 FL.           Walls Fargo                        and lntamet Expenses          :73.-49   3,703.97
                                                       6300360573004790 CARD 3462                                                                       1670
 1:i;J112020    Expense           No    "Federal       PURCHASE                 AUTHORIZED ON 12/29 FEOEX 53.q97975a       MEMPHIS       TN             Wells Fargo                        "Oe!Nery                      ·16.75    3,687.22
                                        Express·       $3803$4508443658 CARD 3462                                                                       1670                       i:i
 12/31/2020     Exper,se          No    Paypal         PURCHASE                 AUTHORIZED ON 1.2130 PAYPAL ~us.tloMERICAN     402-935·7733 CA          ~alls Fargo       tnve111of1;F1urchase P.ostp&tition             ·98.95    3,588.27
                                                       .S4603655B262B044 CARO 3462                                                                      1G70
io1ai1orwe11s Fargo1670                                                                                                                                                                                                 $56.114
TOTAL                                                                                                                                                                                                                   $56.64
 Case 19-05831-LA11             Filed 02/09/21    Entered 02/09/21 16:24:20   Doc 188   Pg. 17 of
                                                    49




                                        WELL$ FARGO ACCOUNT
                                        BANK RECONC/UA TION*

Balance per bank statement dated:

Plus deposits in transit (a):

            Deposit Date                     Deoosit Amount



            SEE ATTACHED BANK RECONCILATION


            Total deposits in transit

Less outstanding checks (a):

             Check Number       Check date   Check Amount




           Total outstanding checks

Bank statement adjustments**

Adjusted bank balance
               Case 19-05831-LA11                                                          Filed 02/09/21                                       Entered 02/09/21 16:24:20                                                                   Doc 188                           Pg. 18 of
213/2021                                                                                                                                          49

                                                                                                                Early American Numismatics/ Dana Linet!

                                                                                                                  Wells Fargo 1670, Period Ending 12/31/2020

                                                                                                                                  RECONCILIATION REPORT

                                                                                                                                    Reconciled on: 01/20/2021

                                                                                                               Reconciled by: sdaccountingsen~ces@cox.net null

 Anv changes made lo transactions after this date aren't included in this report.

 Summary                                                                                                                                                                                                                                                                                                     USO

 Statement beginning balance............................ _.......... ,...- ..........- ..- ............................- ........-·-·---·-····--·····-···--·-··..·······-···-···--····-·····..··--·-..- -..··-.................... i' ........._ .......,.. --.........·-·-·· 2,331.63
 Checks and payments cleared (67) .............____..._ ..................... _ ......................... ·.............................................--··· ........................................- ...........- ..- .................- ................. ,: ..................- ....................... -6,543.36
 Deposits and other credits cleared (2) ................................... - ............................--·-··-····-·····-·--··-·---·.........................................-------··· ..-·-··-·-·--·-······-· ......- ......".................. - ................... _. 6,600.00
 Statement ending balance ·-······-··-··..····-····-··-..--.............................- ...·.._ ..........................................._. ____.,........................................................ .·····------·-··..··-···........... H............................- ........... ~


                                                                                                                                                                                                                                                        .... i;




 Details

 Checks and payments cleared (67)

 DATE                                                         TYPE                                                          REF NO.                                                       PAYEE                                                                                        AMOUNT (USD)
 'I 2i02/2020                                                 Expense                                                                                                                     Federal Express                                                                                                 -90.66
 12/02/2020                                                   Expense                                                                                                                     Paypal                                                                                                        -150.00
 12/02/2020                                                   Expense                                                                                                                     Paypal                                                                                                        -560.00
 12/02/2020                                                   Expense                                                                                                                    Filippis Pizza                                                                                                   -80.51
 12/02/2020                                                   Expense                                                                                                                    Google                                                                                                           •12.00
 12/03/2020                                                   Expense                                                                                                                    Google                                                                                                           -24.00
 12/03/2020                                                   Expense                                                                                                                    Google                                                                                                           -12.00
 12/03/2020                                                   Expense                                                                                                                    Federal Express                                                                                                  -16.75
 12/03/2020                                                   Expense                                                                                                                    Costco Gas                                                                                                       -18.95
                                                                                                                                                                                                                                                                                                          0 98;05
 12/03/2020                                                   Expense                                                                                                                    Costco
 12/04/2020                                                   Expense                                                                                                                    Amazon                                                                                                              -5.51
 12/07/2020                                                   Expense·                                                                                                                   Federal Express                                                                                                  -16.75
 12/07/2020                                                   Expense                                                                                                                    Federal Express                                                                                                  -21.89
 12/07/2020                                                   Expense                                                                                                                                                                                                                                     -55.00
 12/07/2020                                                   Expense                                                                                                                    Slater Bros                                                                                                   -112.22
 12/07/2020                                                  Expense                                                                                                                     Paypal                                                                                                           -44.20
 12/07/2020                                                  Journal                                                       36                                                                                                                                                                          -500.00
 12/08/2020                                                  Expense                                                                                                                     Vons                                                                                                            -84.08
 12/08/2020                                                  Expense                                                                                                                     Paypal                                                                                                        -360.00
12/08/2020                                                   Expense                                                                                                                     Paypal                                                                                                       -125.45
 12/08/2020                                                  Expense                                                                                                                     Paypal                                                                                                          -38.25
 12/10/2020                                                  Expense                                                                                                                     Federal Express                                                                                                 -73.62
 121·,412020                                                 Expense                                                                                                                     Consumer Cellular                                                                                               -10.00
 12/14/2020                                                  Expense                                                                                                                     Paypal                                                                                                        -139.50
12/14/2020                                                   Expense                                                                                                                     Federal Express                                                                                              -172.51
12/14/2020                                                   Expense                                                                                                                    Stater Bros                                                                                                      -95.34
12/14/2020                                                   Expense                                                                                                                    Ama.:on                                                                                                          -59.. 33
12/14/2020                                                   Expense                                                                                                                                                                                                                                     -15.35
12/14/2020                                                   Expense                                                                                                                    Ebay                                                                                                                -9.50
12/14/2020                                                   Expense                                                                                                                    Ebay                                                                                                               -7.50
12/14/2020                                                   Expense                                                                                                                   .Paypal                                                                                                        -194.29
12/14/2020                                                   Expens~                                                                                                                    Paypal                                                                                                        -325.00
12/15/2020                                                   Expense                                                                                                                    Ebay                                                                                                            -37.29
12/15/2020                                                   Expense                                                                                                                    Ebay                                                                                                            -21.95
12/15/2020                                                   Expense                                                                                                                    Ebay                                                                                                             -56.00
12/15/2020                                                   Expense                                                                                                                    Ebay                                                                                                          -164.45
12/15/2020                                                  Expense                                                                                                                                                                                                                                     -39.99
12/16/2020                                                  Expense                                                                                                                                                                                                                                        -9.99
12/16/2020                                                   Expense                                                                                                                    Federal Express                                                                                                 -89.15
12/16/2020                                                  Expense                                                                                                                     Dropbox                                                                                                         -11.99
12/17/2020                                                  Expense                                                                                                                     Dropbox                                                                                                         -11.99
12/17/2020                                                  Expense                                                                                                                                                                                                                                     -52.99
12/17/2020                                                  Expense                                                                                                                    Federal Express                                                                                                  -15.18
12/18/2020                                                  Expense                                                                                                                    Costco Gas                                                                                                        -7.99

                                                                                                                                                                                                                                                                                                                 1/2
           Case 19-05831-LA11                                          Filed 02/09/21                                     Entered 02/09/21 16:24:20                                 Doc 188   Pg. 19 of
2/312021
                                                                                                                            49
  DATE                                        TYPE                                                    REF NO.                                                     PAYEE                         AMOUNT (USO)
  12/21/2020                                  Expense                                                                                                             Federal Express                      -161.08
  12/21/2020                                  Expense                                                                                                            Costco                                  -2.49
  12/2112020                                  Expense                                                                                                            Costco                                -449.04
  12/21/2020                                  Expense                                                                                                            Vons                                   -10.00
  12/22/2020                                  Expense                                                                                                                                                   -11.26
  12/23/2020                                  Expense                                                                                                                                                   -12.99
 12/24/2020                                   Expense                                                                                                            Ebay                                  -395.81
  12/2412020                                  Expense·                                                                                                                                                  -19.51
 12124/2020                                   EKpense                                                                                                            Federal Express                        -78.82
 12/24/2020                                   Expense                                                                                                            Stater Bros                            -88.48
 12/28/2020                                  Expense                                                                                                                                                    -28.00
 12/28/2020                                  Expense                                                                                                                                                    -64.99
 12128/2020                                  Expense                                                                                                             Federal Express                       -497.60
 12/28/2020                                  Expense                                                                                                                                                    -56.67
 12129/2020                                  Expense                                                                                                             HSN                                    -60.32
 12/29/2020                                  Expense                                                                                                             HSN                                    -60.32
 12/29/2020                                  Expense                                                                                                             HSN                                    -60.32
 12/30/2020                                  Expense                                                                                                             Costco Gas                             -60.20
 12/30/2020                                  Expense                                                                                                             HSN                                    -73.49
 12/30/2020                                  Expense                                                                                                             Poway Smog                             -48.00
 12/30/2020                                  Expense                                                                                                             Vons                                  -141.10
 12/31/2020                                  Expense                                                                                                             Federal Express                        -16.75
 12/31/2020                                  Expense                                                                                                             Paypa!                                 -98.95

 Total                                                                                                                                                                                              -6,543.36


 Deposits and other credits cleared {2)

 DATE                                        TYPE                                                    REF NO.                                                     PAYEE                          AMOUNT (USD)
 12/07/2020                                  Receive Payment                                                                                                    EAHA                                 4,000.00
 12/22/2020                                  Check                                                   1256                                                                                            2,600.00

 Total                                                                                                                                                                                              6,600.00

-------            ......................------··········..···-···-···-···"············---.......   __ ...............-...........................- ..............___
                                                                                                            .,
   Case 19-05831-LA11                      Filed 02/09/21            Entered 02/09/21 16:24:20                       Doc 188   Pg. 20 of
                                                                       49




                                                  D. SUMMARY SCHEDULE OF CASH

     ENDING BALANCE FOR PERIOD:

                  GENERAL ACCOUNT 4446                                                               $ 15,732.80
                  PAYROLL ACOUNT 4453                                                                $    100.00
                  TAX ACCOUNT 4461                                                                   $    100.00
                  WELLS FARGO ACCOUNT .1670                                                          $ 2,388.27
                  PETTY CASH                                                                         $
                  COSTCO CASH CARD 3850                                                              $
                  WALMART CASH CARD 4456                                                             $
                  WALMART CASH CARD 6211                                                             $
                  WALMART CASH CARD 6229

                                                                                                    $ 18,321.07




    TOTAL CASH AVAILABLE

 ·•specify the fund and the type ofholding (i.e. CD, Savings Account, Investment Securities, etc.), and the dep,osii:ol)I
 location, and account.number.
 **Attach exhibit itemizing all petty cash transactions.




·NOTE: Attach copies of monthly account statements from financial institutions for each account
 Case 19-05831-LA11       Filed 02/09/21   Entered 02/09/21 16:24:20            Doc 188          Pg. 21 of
                                             49




                 2. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS,
                       AND OTHER PARTIES TO EXECUTORY CONTRACTS
                                                                                         i
                                                                                         !
                           FREQUENCY                               POST-PETITION
                          OF PAYMENTS      AMOUNT OF               PAYMENTS NOT
 CREDITOR LESSOR, ETC.      (Mo./Qtr.)      PAYMENT                MADE (NUMBER)         i TOTALDUE
PHH Mortgage              Monthly      $           7, 166.41                         10 I$       71,664.10
US Bank - HELOC           Monthly      $           2,600.00                          10 !$       26,000.00

                                                                                         ]'!
                                                                                         ?X


                                                                                         1:-
                                                                                         n
                                                               TOTAL DUE                 $       97,664.10




                                     3. TAX LIABILITIES

FOR THEREPORTING PERIOD:
                       GROSS SALES SUBJECT TO SALES TAX
                       TOTAL WAGES PAID


                                          TOTAL POST-                                        DATE
                                       PETITION AMOUNTS             AMOUNT               i:DELINQUENT
                                             OWING                 DELINQUENT            'AMOUNT DUE
FEDERAL WITHHOLDING                    $              -
STATE WITHHOLDING                      $              -
FICA - EMPLOYER'S SHARE                $         '    -
FICA - EMPLOYEE'S SHARE                $                  -                              ];
FEDERAL UNEMPLOYMENT                   $              -
STATEEMLOYERS TAX                      $              -
SALES AND USE                          $              -                                  i               -
REAL PROPERTY                          $              -                              j

OTHER: (SPECIFY)
TOTAL                                  $                  -    $
                                                                            -·-···
                                                                                     i   H




                                                                                          ,,




                                                                                         i'

                                                                                         ,.




                                                                                         "l''
                                                                                          ,,"'
         Case 19-05831-LA11                    Filed 02/09/21            Entered 02/09/21 16:24:20                   Doc 188            Pg. 22 of
                                                                           49
                                                                                                                                          Page 9 of 13



                                             4. AGING OF ACCOUNTS PAYABLE AND ACCOUNTS RECEIVABLE

                                                     ACCOUNTS PAYABLE*                      ACCOUNTS RECEIVABLE
                                                     (POST-PETITION ONLY)                  Pre-Petition   Post-Petition
30 days or less                                                                                         $     14,480.00
31 - 60 days                                                                                            $     16,915.00
61 - 90 days                                                                                            $      1,902.98
91 - 120 days                                                                                           $            -
Over 120 days
Totals                                                $                           -   $              -      $     33,297.98
                                                     * EAHA paid $10,902.98 to vendors and creditors directly for EAN
                                                     thereby reducing NR by that amount.
5. INSURANCE COVERAGE

                                                                                                              POLICY
                                                                                        AMOUNT OF           EXPIRATION    PREMIUM PAID
                                                          NAME OF CARRIER               COVERAGE               DATE         THROUGH
General Liability - Real Prop. - Residence           Chubb                             $ 4,478,000.00           6/21/2021     12/31/2020
General Liability - Personal Property                Chubb                             $ 2,239,000.00           6/21/2021     12/31/2020
Extended Liability
General Liability - Vehicles                         Chubb                                                       6/21/2021           12/31/2020




6. UNITED STATES TRUSTEE QUARTERLY FEES
(TOTAL PAYMENTS)

                                                                                                                                                  Qtrly Fee Still
                  Qtrly Period Ending                      Total Disbursements             Qtrly Fees         Date Paid           Amount Paid         Owing

                                         9/30/2019                                     $          325.00        11/20/2019    $         325.00
                                        12/31/2019                                     $          975.00         1/22/2020    $         975.00
                                         3/31/2020                                     $          975.00          5/5/2020    $         975.00
                                         6/30/2020                                     $          975.00         7/29/2020    $         975.00
                                         9/30/2020                                     $          325.00        10/30/2020    $         325.00




*Post-Petition Accounts Payable should not include professionals' fees and expenses which have been incurred but
not yet awarded by the court. Post-Petition Accounts Payable should include professionals' fees and expenses
authorized by Court Order but which remain unpaid as of the close of the period of the report.
 Case 19-05831-LA11                   Filed 02/09/21            Entered 02/09/21 16:24:20                  Doc 188                Pg. 23 of
                                                                  49




                          7. SCHEDULE OF COMPENSATION PAID TO INSIDERS

                                                                                                                  !'.
                                        Date of Order                                                             i!
                                         Authorizing               Authorized Gross              Gross Compensa,tion
        Name of Insider                 Compensation                Compensation                 Paid During the M,onth

                                                                                                                  ii
NIA

                                                                                                                  i:




                                                                                                                  n

                                                                                                                  n


                                                                                                                  n
                                                                                                                  l':
* Please indicate how compensation was identified in the order (e.g. $1,000/wk; $2,500/mo)




                          8. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS
                                                                                                                   '
                                        Date. of Order
                                         Authorizing                                         Amount Paid Durin'gthe
       Name of insiders                   Payment                     Description                   Month
                                                                                                                   \'
Dana   Linett                                   12/212019    Mortgage                        $                     ;:         -
Dana   Linett                                   1212/2019    Medical Expense                 $                    64.92
Dana   Unett                                    1212/2019    Utilties                        $                 1,2$3.33
Dana   Unett                                    1212/2019    Personal Misc.                  $                   909.99
Dana   Linett                                   12121201 'Groceries                          $                 1,115.66
Dana   Linett                                   121212           rsonal Meals                $                    $,1. 77
Dana   Linett                                   121212           LOC                         $                      ;::       -
                                                                                                                   r\




                                                                                                                        '

                                                                                                                        •••
        Case 19-05831-LA11                      Filed 02/09/21     Entered 02/09/21 16:24:20      Doc 188           Pg. 24 of
                                                                     49




                                                9. PROFIT AND LOSS STATEMENT                           i
                                                        (ACCRUAL BASIS ONLY}
                                                                                                   Cumilative
                                                                           Current Month          Post-l?etiUon
Sales/Revenue:
          Gross Sa/es/Revenue

Cost of Good Sold:
          Beginning Inventory at cost
          Purchases
          Less: Ending Inventory at costs
          Cost of Goods Sold {COGS)                                                   $0.00                        $0.00

Gross Profit                                                           $                      $

            Other Operating Income (Itemize)                                                            1:1



                                                                       SEAT                            b
Operating Expenses:
           Payroll - Insiders                                          $
           Payroll - OtherEtnployees                                   $
           Payroll Taxes                                               $
           Other Taxes (itemize)                                       $
           Depreciation and Amortization                               $                                   1:i::
           Rent Expense - Real Property                                $                                   :;
           Insurance
           Real Property Taxes
           Telephone and UtHities                                      $
          Repairs and Maintenance                                      $
           Travel and Entertainment (Itemize}                          $
          Misceflaneous Operating Expenses (Itemize)                   $
              Bank service charge                                      $

            Total Operating Expenses                                   $                      $

            Net Gainl(Loss) from Operations                            $                      $

Non.:operating Income:
          Interest Income
          Net Gain on Sale of Assets (Itemize)
          Other (Itemize)
          Total Non-Operating Income                                   $                      $

Non-Operating Expenses:
         Interest Expense                                             $                       $
         Legal and Professional (Itemize)                             $                       $
         Other (U.S. TRUSTEE FEES)                                    $
         Total Non-Operating Expenses                                  $                      $

Net lncomel(Loss)                                                     $                       $




     (Attach exhibit listing all itemizations required above)
         Case 19-05831-LA11            Filed 02/09/21           Entered 02/09/21 16:24:20           Doc 188    Pg. 25 of
                                                                  49


                                  Early American Numismatics / Dana Linett
                                                         PROFfT AND LOSS
                                                            December 2020


                                                                                                                       TOTAL
Income
  Auction Sales through EAHA                                                                                        14,480.00
  Ebay Sales                                                                                                         4,947.38
                                                                                                        u.
Total Income                                                                                                       $19,427.38
Cost of Goods Sold
  Cost of Goods Sold                                                                                                 4,587.20
  Merchant Account Fees                                                                                                  6.77
Total Cost of Goods Sold                                                                                            $4,593.97
GROSS PROFIT                                                                                                       $14,833.41
Expenses
 Automobile Expense
  Gas                                                                                                                  87.14
  Registration                                                                                                        194.00
  Repairs & Maintenance                                                                                                48.00
 Total Automobile Expense                                                                                             329.14
 Bank Service Charges                                                                                                   15;00
 Bookkeeping                                                                                                           750.00
 Commerical Loan Payment                                                                                             2,184.88
 Computer and lnternet Expenses                                                                                        254.45
 Dues & Subscriptions                                                                                                  206.99
 Insurance Expense
  Auto                                                                                                                 220.82
  Excess                                                                                                                70.22
  Homeowners                                                                                                           972.47
 Total Insurance Expense                                                                                             1,263.51
 Meals and Entertainment                                                                                                56.67
 Office Supplies                                                                                                       217.92
 Postage & Delivery                                                                                                  i,970.51
 Professional Fees
  Legal                                                                                                            22,939.99
                                                                                                        i.:.
 Tota! Professional Fees                                                                                           22,939.99
 Repairs and Maintenance                                                                                              360.00
 Safe Deposit Box Rental                                                                                              385.91
 Security Alarm                                                                                                       216.29
 Software Expense                                                                                                     127.95
 Telephone Expense                                                                           /                         10.00
 Utilities
  Electricity                                                                                                         147.68
  Water                                                                                                             1,085.65
 Total Utilities                                                                                                    1,233.33
Total Expenses                                                                                                    $32,522.54
NET OPERATING INCOME                                                                                             $-17,689.i3
NET!NCOME                                                                                                        $-17,689.13




                                    Accrual Basis Wednesday, February 3, 2021 03:3.1 PM GMT-08:00                       1/1
      Case 19-05831-LA11                Filed 02/09/21          Entered 02/09/21 16:24:20          Doc 188   Pg. 26 of
                                                                  49


                               Early American Numismatics/ Dana Linett
                                                        PROFIT AND LOSS
                                             September 30, 2019 - December 31,2020



                                                                                                                    TOTAL
income
  Auction Sales through EAHA                                                                                    377,347.35
  Consigned Sales                                                                                               107,912.89
  Ebay Sales                                                                                                     34,769.52
  Merchandise Safes                                                                                              15,883.15
Total Income                                                                                                   $535,912.91
Cost of Goods Sold
 Cost of Goods Sold                                                                                             137,875.03
 Grading Fee                                                                                                        742.00
 Merchant Account Fees                                                                                                6.77
 Sefiers Fees                                                                                                     2,072.75
Total Cost of Goods Sold                                                                                       $140,696.55
GROSS PROFIT                                                                                                   $395,216.36
Expenses
 Advertising and Promotion                                                                                          25.00
 Automobile Expense
  Gas                                                                                                             1,674.91
  Parking                                                                                                            95.25
  Registration                                                                                                      696.00
  Repairs & Maintenance                                                                                             596.16
  Roadside Assrtance                                                                                                 52.00
 Total Automobile Expanse                                                                                         3,1i4.32
 Bank Service Charge$                                                                                              333.03
 Bookkeeping                                                                                                    11,113.50
 Commerical loan Payment                                                                                        20,947.57
 Computer and Internet Expenses                                                                                    680.25
 Contract Labor                                                                                                    235.00
 Court Expenses                                                                                                    296.88
 Dues & Subscriptions                                                                                            1,176.99
 Equalization. Payment to B;Unet                                                                                63,500.00
 HELOC Payment                                                                                                  13,786.90
 Insurance Expense                                                                                               3,322.96
  Auto                                                                                                           1,675.78
  Dental                                                                                                           600.93
  Earthquake                                                                                                     2,004.60
  Excess                                                                                                           636.02
  Health                                                                                                           406.50
  Homeowners                                                                                                     6,209.09
Total Insurance Expense                                                                                         14,855.88
Janitorial Expense                                                                                                 250.00
Meals and Entertainment                                                                                          2,611.16




                                   Accrual Basis Wednesday, February .3, 2021 03:32 PM GMT-08:00                     1/2
       Case 19-05831-LA11          Filed 02/09/21          Entered 02/09/21 16:24:20           Doc 188   Pg. 27 of
                                                             49


                             Early American Numismatics/ Dana Linett
                                                    PROFIT AND LOSS
                                         September 30, 2019 - December 31, 2020



                                                                                                                 TOTAL
 Mortgage Payment                                                                                             36,890.30
 Office Supplies                                                                                               8,504.56
 Paralegal Assistance                                                                                          6,648.50
 Pest Control                                                                                                    165.90
 PO Box Rental                                                                                                   803.00
 Postage & Delivery                                                                                           29,541.13
 Professional Fees                                                                                             5,500.00
  Legal                                                                                                      282,823.27
 Tota! Professional Fees                                                                                     288,323.27
 Repairs and Maintenance                                                                                      ici,493.88
 Safe Deposit Box Rental                                                                                       1,314.95
 Sales Tax Paid                                                                                                   -11.52
 Security Alarm                                                                                                1,692.29
 Software Expense                                                                                              3,020.97
 Taxes
  Business Property                                                                                              660.57
 Total Taxes                                                                                                     660.57
 Tefephone .Expense                                                                                            2,811-52
 Travel                                                                                                       i,234.55
 US Trustee Quarterly Fees                                                                                    3,575.00
 Utilities                                                                                                      777.10
  Cable & Internet                                                                                            4,093.47
  Electricity                                                                                                 4,042.02
  Propane                                                                                                        65.00
 Trash                                                                                                        1,933.31
 Water                                                                                                        4,403.95
 1'otal Utiiilies                                                                                            15,314.85
Tota! Expenses                                                                                             $543,910.20
NET OPERATING INCOME                                                                                      $-"148,693.84
NET INCOME                                                                                                $ -1'48,693.84




                               Accrual Basis .Wednesday, February 3, 2021 03:32 PM GMT-08:00                       2/2
  Case 19-05831-LA11                  Filed 02/09/21      Entered 02/09/21 16:24:20   Doc 188   Pg. 28 of
                                                            49



                                             10. BALANCE SHEET
                                            (ACCRUAL BASIS ONLY)

ASSETS                                                        Current Month End
Current Assets:
           Unrestricted Cash                               $
           Restricted Cash                                 $
          Accounts Receivable                              $
          Inventory                                       $
          Notes Receivable                                $
          Inventory                                       $
          Notes Receivable                                $
          Prepaid Expenses: Legal                         $
          Other (Itemize)                                 $
          Total Current Assets                                                    $

                                                               SEE ATTACHED
Property, Plant, and Equipment                            $
Accumulated Depreciation/Depletion
           Net Property, Plant, and Equipment                                     $

Other Assets (Net of Amortization):
          Due fromm Insiders                              $
          Other (Itemize)                                 $
          Properly held for Sale - Wise Rd                $
          Total Other Assets                                                      $

TOTAL ASSETS                                                                      $
                                                                                  $
LIABILITIES
Postpetition Liabilities:
            Accounts Payable                              $
            Taxes Payable                                 $
            Notes Payable                                 $
            Professional Fees                             $
            Secured Debt                                  $
            Other (Itemize)                               $
               Accrued Branch Manager Payroll             $
               Accrued payroll                            $
               Deferred Revenue                           $
               Garnishments                               $
               Health Insurance Liabilities               $
            Total Postpetftion Liabilities                                        $

Prepetition Liabilities:
            Secured Liabilities                           $
            Priority Liabilities                          $
            Unsecured Liabilities                         $
            Other (Itemize)                               $     '
            Total Prepetition Liabilities                                         $

TOTAL LIABILITIES                                                                 $

EQUITY:
        Prepetition Owners' Equity                        $
        Postpetition Profit!(Loss)                        $
        Direct Charges to Equity
TOTAL EQUITY                                                                      $

TOTAL LIABILITIES & EQUITY                                                        $
     Case 19-05831-LA11                  Filed 02/09/21          Entered 02/09/21 16:24:20         Doc 188   Pg. 29 of
                                                                   49


                              Early American Numismatics I Dana Unett ·
                                                          BALANCE SHEET
                                                       As of December 31, 2020



                                                                                                                     TOTAL
ASSETS
 Current Assets
 Bank Accounts
  Costco Cash Card 3850                                                                                                0.00
  Petty Cash                                                                                                         400.00
  US Bank 4446- General                                                                                           20,361.22
  US Bank 4453 - Payroll                                                                                             100.00
  US Bank 4461 - Tax                                                                                                 100.00
  Walmart Money Card 4104                                                                                              0.00
  Walmart Money Card 4556                                                                                            755.42
  Waimart Money Card 6211                                                                                            -10.00
  Walmart Money Card 6229                                                                                             -7.60
  Wells Fargo 1670                                                                                                 3,588.27
 Total Bank.Accounts                                                                                            $25,287.31
 Accounts Receivable
  Accounts Receivable                                                                                            33,297.98
 Total .Accounts Receivable                                                                                     $33,297.98
 Other Current Assets
  Holding Account Transfer                                                                                       17,459.87
  Inventory Prepetition                                                                                       1,277,478.50
  Inventory Purchase Postpetition                                                                                99,868.36
  Prepetition Assets
  Legal Retainer - Denise Lynch                                                                                     500.00
  Legal Retainer - Mary Lehman                                                                                    1,500;00
  Loan to son-in-iaw made by ex-w                                                                               104,000.00
  Mens Clothing                                                                                                     850.00
  Prepaid Legal Fees                                                                                             14,807.00
  TD Ameritrade SEP/IRA                                                                                           4,500.00
 Total Prepetition Assets                                                                                       126,157.00
 Total Other CurrentAssets                                                                                   i!;1,s20,9ss.Ti
Total Current Assets                                                                                         $1,579,549.02




                                    Accrual Basis Wednesday, February 3, 2021 03:33 PM GMT-08:00                      1/4
      Case 19-05831-LA11                Filed 02/09/21          Entered 02/09/21 16:24:20          Doc 188   Pg. 30 of
                                                                  49


                                  Early American Numismatics / Dana Linett
                                                          BALANCE SHEET
                                                       As of December 31, 2020


                                                                                                                     TOTAL
 Fixed Assets
  Ford Material Held in Trust                                                                                  2,425,000.00
  Prepetition Fixed Assets                                                                                          -676.88
  148"10 Rancho Santa Fe Farms Hom                                                                             2,800,000.00
  i 964 Ford Mustang                                                                                               5,000.00
  i 997 Stratus 22' Boat                                                                                           6,000.00
  2003 Chevy Suburban                                                                                              4,500.00
  2013 Chevy Malibu                                                                                                7,500.00
  2014 Grafl.sman 24hp mower                                                                                         500.00
  Homegoods & Appliances                                                                                          15,150.00
  Numismatic Items - Non Inventor                                                                                524,000.00
  Office Furniture                                                                                                 i ,700.00
 Total Prepetition Fixed Assets                                                                                3,363,673.12
 Total Fixed Assets                                                                                           $5,788,673.12
 Other Assets
 Due from EES                                                                                                        200.00
 Total Other Assets                                                                                                 $200.00
TOTAL ASSETS                                                                                                  .$7,368,422.14




                                    Accrual Basis Wednesday, February 3, 2021 03:33 PM GMT-08:00                       214
      Case 19-05831-LA11                  Filed 02/09/21          Entered 02/09/21 16:24:20          Doc 188   Pg. 31 of
                                                                    49


                                    Early American Numismatics / Dana Unett
                                                            BALANCE SHEET
                                                         As of December 31, 2020


                                                                                                                       TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Other Current Liabilities
  Accrued Legal Fees                                                                                               237,206.32
  PrePetition Adv on Consigned                                                                                     119,940.00
  Total Other Current Liabilities                                                                                 $357,146.32
 Total Current liabilities                                                                                        $357,146.32
 Long-Term Liabilities
  Prepetition Liabilities
   Bank of America Credit Card                                                                                      60,367.83
   Barbara Linett                                                                                                2,331,778.00
   Beatrice Snider, Esq.                                                                                            884,054.79
   Citi Advantage Credit Card                                                                                        86,401.52
   Citi Costco Credit Card                                                                                           73,602.70
   Deborah Linett                                                                                                   259,231.16
   Franchise Tax Board                                                                                                4,000:00
   Internal R.evenue Service                                                                                         30,000.00
   JP Morgan Credit Card                                                                                             61,978.70
   Julia Garwood, Esq                                                                                               113,000.00
   Linda Cianciolo, Esq                                                                                               3,000.00
   Linda Paps! deLeon, Esq                                                                                          108,685.00
   Popular Mortgage                                                                                              1 ,322,324.46
   Stephen Temko, Esq                                                                                                 4,723.00
   US Bank Commercial                                                                                               250,000.00
   US Bank Credit Card 056i                                                                                          47,939.01
   US Bank Credit Card i 694                                                                                          2,440.24
   US Bank Credit Card 5704                                                                                          20,798.18
   US Bank Credit Card 6031                                                                                          19,304.25
   Us Bank Credit Card 7212                                                                                          12,978.00
   US Bank HELOC                                                                                                    488,660.24
  Total Prepetition liabilities                                                                                  6,185,267.08
 Total Long-Term Liabilities                                                                                    $6,185,267.08
Total Liabilities                                                                                               $6,542,413.40
Equity
 Opening Balance Equity                                                                                           877,561.12
 Owners Equity                                                                                                     80,113.27
 Personal Clothing                                                                                                   -101.27
 Personal Groceries                                                                                                -10,309.05
 Personal Mea!s                                                                                                     -1,868.58
 Personal Medical Expense                                                                                           -3,561.00




                                      Accrual Basis Wednesday, February 3, 2021 03:33 PM GMT-08:00                       3/4
     Case 19-05831-LA11               Filed 02/09/21          Entered 02/09/21 16:24:20          Doc 188   Pg. 32 of
                                                                49


                             Early American Numismatics / Dana Linett
                                                        BALANCE SHEET
                                                     As of December 31, 2020


                                                                                                                  TOTAL
 Personal Misc.                                                                                                -22,278.79
 Transferfrom Prepetition Funds                                                                                 32,328.35
 Net Income                                                                                                  -125,875.31
 Tatar Equity                                                                                                $826,008.74
TOTAL UABIUTIES AND EQUllY                                                                                  $7,368,422.14




                                  Accrual Basis Wednesday, February 3, 2021 03:33 PM GMT-08:00                      4/4
        Case 19-05831-LA11                 Filed 02/09/21           Entered 02/09/21 16:24:20                Doc 188         Pg. 33 of
                                                                      49

                                                                                                                              Page 13 of 13


                                                               11. QUESTIONNAIRE

1)    Has the debtor-in possessiri made any payments on its pre-petition unsecured debt except as have been authorized by the court?

_x___ ~~s
                    Explain:
---
2)    Has the debtor-in possession during this reporting period provided compensation or remuneration to any officers, directors,
      principals, or other insiders without appropriate authorization?

X   No
---Yes              Amount, to whom, and for What period?

3)    State wha.t progress was made during the reporting period toward filing a plan ofreorganization:
      Debtor's Plan was rejected by the Court, the Debtor and creditor Barbara Linett am It! discussions regarding a potential liguidating plan
      using a liquidating trust that may be gcceptable to both parties.

4)    Describe potential future develpments which may have a signifis;antimpact on the' case:
      Outcome a/Adversarial Action and Appeal against Barbara Lihett.
      Perding statusof Covid-19 stay at home orders and economi,uecession as ,a result
      Submission ofa fiquidatingplari or potential conversion
5)    Attach copies of all Orders. granting .relief from the automatic stay lhat were entered.during the reporµng period .

.6)   ·Di<:l _you receive any exempt income this.m~>nth, which Is. not se~ forth In th~ operating report?

x    No
---Yes.             Please setforth the amo!.mts and the source of the Income.




      I, Dana Aaron Linett, declare under penalty of perjurytha I h e fully read ,and :u
      debtor-in-possession operating report and that the inform tion
      best of my knowl~dge.


         2/9/2021
      Date




                                                                                                   ...~-·
           Case 19-05831-LA11                           Filed 02/09/21                                           Entered 02/09/21 16:24:20                 Doc 188                Pg. 34 of
                                                                                                                   49
                                                                                                                                                                            Business Statement
                                                                                                                                                                                            Account Number:
                                                                                                                                                                                                              -4446
                    P.O. Box 1800
                    Saint Paul, Minnesota 55101-0800                                                                                                                                       Statement Period:
                    4614           TRN                                s                                           Y            ST01                                                             Dec 1, 2020
                                                                                                                                                                                                     through
                                                                                                                                                                                               Dec 3'1, 2020

                                                                                                                                                                                                     Page 1 of6

                     !I•1 •11, i1J• u Im !J !I 11 I11l upll 11,l, l1 t1 •III! In JI            11
                                                                                                    1,1,1 wll
                     000005015 01 SP   000638680768236 P
                     ESTATE OF DANA LINETT EARLY AMERICAN                                                                                                                          Ta Contact U.S. Bank
                     NUMISMATICS
                     DEBTOR IN POSSESSION                                                                                             24-Hoar Business
                     BANKRUPTCY CASE 19-05831-11 GENERAL ACCT                                                                         Solutions:                                              1-800-673-3555
                     PO BOX3507
                     RCHO SANTA FE CA 92067--3507
                                                                                                                                      U.S. Bank accepts Rel~y Calls
                                                                                                                                      Internet:.                                                    usbank.com




.!NfiQR.MAJ:IPN@(Q:i;J/§H9P•hP!K.t-l9Y~\l\ii:ii!i:ii:@iHl1\}i/t.!ii\\ !j}:)Ji}                                                   1
                                                                                                                                             , ·.;\:\?i•'{}frfilfrllTiiH:I\itit1i:fo'.J;;;;iritY:trtF:r;;;;,,i,;{;:.;;;
           Thank you for choosing U,S. Bank. We would like to inform you of upcoming changes that may impact                                                       yoJt account. The chart,
           below lists account modifications that go into effect beginning January i, 2021.                                                                             ·
           To determine if these changes will impact you, review the 'Analysis Service Charge Detail' section of this statement for your
           current usage of these services. This is typically found on the last page.                                  ,.
                                                                                                                       ;:
           If you have any questions or would like to discuss your account options, please call us at 1 ;800.673.3555. f,We accept relay
           calls.                                                                                                      e.e




                                                                     :':·~>:.::-:,,·::.:···=···,·.. ··,:;:':'. •.,.:· -.····




       I                                                                                                l


       ~;f:f1t~~~st:~:~i~~;J%r1~:: :~:~d~!$~J~;~~t~=l~!~~:1lji::/D~r:~~~~(t;;f96te:~~~t.~~W~~~:-~;~~~;;~t;~: :1:t~f:u:"
                                               0
            Case 19-05831-LA11                              Filed 02/09/21        Entered 02/09/21 16:24:20                                       Doc 188                      Pg. 35 of
                                                                                     49EARLY AMERICAN
                                                                  ESTATE OF DANA UNETT                                                                                Business Statement
                                                                  NUMISMATICS                                                                                                         Account Number:
                                                                  DEBTOR IN POSSESSlON
                                                                                                                                                                                                  4446
                                                                  BANl<RU PTCY CASE 19..05831-11 GENERAL ACCT
                                                                  POBOX3507                                                                                                           Statement Period:
                                                                  RCHO SANTA FE CA 92067-3507                                                                                              Dec 1, 2020
                                                                                                                                                                                               through
                                                                                                                                                                                          Dec 31, 2020




 $I.il:V.!;l:{Jiji;J,§.iii:i~$iRtfgQl~!NeiltIJ:::liliJf:fi'.:}i/fllI:t1mJili}tlf{I;)[j.:t(:;i\;1Jmlt;!iIJ::Iiiim:Jf!i.:limlrl:11fi:l1XII1;1(lr:IT];Ji:Illil\:
 U.S. Bank National Association                                                                                                                      Acco
 Account Summary
                                              # Items
 Beginning Balance on Dec 1                                  $                   15,337.68
 Customer Deposits                                    i                          15,000.00
 Other Deposits                                       3                           4,947.38
 Card Withdrawals                                    49                           5,589.77-
 other Withdrawals                                   11                     2,682.54-
 Checks Paid                                         10           ·----,,,      ___
                                                                           11,279.95-
                                                                                 ,, ___ _



 --·-·--·-""'""'"'   ____ ___ ______ ----·------------,----·-------
         Ending Balance on Dec 31, 2020 $
                                ,,         ,_.,,,,
                                                                                15,732.80

 Customer Deposits
 Number               Date         Ref Number                                       Amount
                      Oec-=2--.,.3--8654772187
                                             _ __                               ·-is.000:00

 ---·--·----------·-                      ----.. ., , _____. , ____ ,,,______________                           Total C~stome~ De!3_':~its _,,..                J         .$               15,000.00
 Other Deposits                                                                                                                                                 f
 Date ---· Description of Transaction ,,                                                                                             Ref Number    t:                                        Amount
 Dec 1 Electronic Deposit                                         From PAYPAL                                                               -------i ·                    $     -..         2,979.87



Dec22 ElectronicDeposit                                           FromPAYPAL                                                                                     ;,                         i,114.35
         REF=203560203837780NOO                                      PAYPALSD11TRANSFER 1011628802542                                                           !
                                                                                                                     Tota.I Other Deposits                                $                4,947.38
      ----·-·~·----------- - - - - ·
Gard Withdrawals
Card Number: r..xxx-xxxx-xxxx-5280                                                                                                                              ::
Date_. __ Description _of Transaction                     _____       _......,,..__., _ _,,______,,,,__                _ _ _ _R_~ f N.u n 1b__e_~_ ___,i_,_$                                A n 10_un_t
Dec 2 Debit Purchase - VlSA                                      On 120.120402-935-7733 CA                                    6 8 52 7 7 1 8 0 ,       ;                                     3 5 97
             PAYPAL "'DMHRl EB                                      REF# 24492150336852771801609                                                                1
                                                                                                                                                            :fr




1tt~Eit1t111111111111rfll!l\J~'il
Dec 2 DebitPurchase-VlSA
        DANIEL F KELLEHE:
                                                                 On120120800-2122830 CT
                                                                   REF# 24755420336263369515077
                                                                                                                                    6263369815                  t:                          108.00-

        *****~*"""'...'5280                                                                                                                                 j\

ifi~li~llff!Bi{tiiilt1i\iit&\\'tll•_..
Dec 2 DebitPurchase-VlSA
        eBay 0"'22-06167-
                                                                 On120120408-3766151 CA
                                                                   REF# 24204290336429086318729
                                                                                                                                    6429086318.             li
                                                                                                                                                            1\
                                                                                                                                                                                            151.50-

        *""'""'***-5280                                                                                                                                     iZ




f¥s;,,~:!~~,r:01111111,,,~~,~r~,i!t!!ir1111'2••11'1
Dec 3 Debit Purchase - VlSA
         USPS.COM CLICKNS
                                                                 On 120220 800-344-7779 DC
                                                                    REF #24137460338600303311890
                                                                                                                                    8600303311              ·         ·                      27:10-

        *'""'*"*'*"**5280                                                                                                                                   .


~~:~l0~~tt{t~~i&?1~~~11~'1i~it~Uitilfl!llil.1lilfllli
Dec    3 Debit Purchase - VISA
               PAYPAL *USAMERIC
                                                                 On 120220 402-935-7733 CA
                                                                    REF# 24492150337852848632457
                                                                                                                                   7852848632               ·                              808:95-

               '*"'**********5280
                                                              Case 19-05831-LA11                                                                                                            Filed 02/09/21                Entered 02/09/21 16:24:20                                                                                           Doc 188                                        Pg. 36 of
                                                                                                                                                                                                                            49
                                                                                                             ban                                                                                     EST ATE OF DANA LI NETT EARLY AMERICAN
                                                                                                                                                                                                     NUM!SMA TICS
                                                                                                                                                                                                     DEBTOR IN POSSESSION
                                                                                                                                                                                                                                                                                                                                                                          fBusiness Statement
                                                                                                                                                                                                                                                                                                                                                                          ~!                               Account Number:
                                                                                                                                                                                                     BANKRUPTCY CASE 19-05831-11 GENERAL ACCT
                                                                                                                                                                                                                                                                                                                                                                                                                                    .4445
                                                                                                                                                                                                     PO 80X3507                                                                                                                                                                                            Statement Period:
                                                                                                                                                                                                     RCHO SANTA FE CA 92067-3507                                                                                                                                                                                Dec 1, 2020
                                                                                                                                                                                                                                                                                                                                                                                                                                through
                                                                                                                                                                                                                                                                                                                                                                                                                   Dec 31, 2020

                                                                                                                                                                                                                                                                                                                                                                                                                       Page 3 of6

                                                                                                                                                                                                                                                                                                                                       nl?i:\('YHdlr!it,1/JflGPNTI NUEP)
        U.S. Bani: National Association                                                                                                                                                                                                                                                                                                             Account Number                                                                 /.-4446
        Card Withdrawals (continued)
        Card Number: xxxx-xxxx-xxxx-5280                                                                                                                                                                                                                                                                                                                                 H

        g:~••·7··,ie;i                                        J?;g;i~0:if
                                                       •f'..:,D~.:.*f±'-'t:ts2e6. )
                                                                                                                                                       ti;t;/)0) ); ,f .•. Oi;{~\0t~~~~·~7~~6:bio~~;}J'fssfst<.:
                                                                                                                                                                                                                                                                                                                 Ref Number
                                                                                                                                                                                                                                                                                                       , . 060038'.94J ·;;~i.Sli~iX+T(~t;} }IJ.~:1CJ;J
                                                                                                                                                                                                                                                                                                                                                                         j:                                                Amount



       De·~                              8                 Debit Purchase - VISA                                                                                                                  · · on·120120 46'8::frs51ifr·.·cA··                                                                                                                                                                                         59.69~ .
                                                              eBay 0*23-06205-                                                                                                                                REF# 24204290342457167098722
                                                                                •·*****HH**5280
       Dec}!:$.                                       ·'$2flitfd~~~!J~';~l''SH%%
       ... .. .· ·. i t:''***·•,ct:*IC'·"*5280: it.
       b~g Debit Purchase~ ViSA      's.
                       PAYPAL ''JETIMAST
                                                                                                                                                                                                   · · 0~·1·20120·402-9is'-1fi3·c"
                                                                                                                                                                                                             REF # 24492150342852177362638
                                                                              ··"*"**''"'·***52 80                                                                                                                                                                                                                                                                      ;,:


       beC)B                                         /p~bif:~t~{ rttuJi}k~•                                  1
                                                                                                                                                                                                                                                                                         · •. f•it\:I•~e·~·~tt?.~~6·.;z.:;.•.l.'..\.:.:.:.;.t.:.=.:.,.Jl11:i;;··::::::J:
      ··· .: ?=ft X tt*:",:~:;ftf52so.+r>:.J                                                                                                                                                                                                                                                                                                    '-(id?                  e
      Dec 10 Debit Purchase - VISA                                                                                                                                             ..... ···· ..·. Ori 120§;0 402-935-773:fcA                                                                                       48523o4J62
                                                                               PAYPAL*BRENDABO                                                                                                               REF # 24492150344852304462077
                                                                              *******•···"***5280
     bec1o···\ bebifPurchase<V1sA' r;r:
            ., · <usrs.coM cLici<i~s;
                                                  i• ::·,:                   tf.*.~;~~t**;"5280·· ·. ,.·.·.,. •
                                                                                                                                                                                , •;: ,: · · ~s·~7=6F:i~~!~i%foS!::~~ffifagss6¥t)t
    Dec fo Detiit Purch~se - VISA                                                                                                                                                               ····.·····o~\2692ff402~93tffa3'cA''······· ..·                                                                 4852304280
                                                                             PAYPAL*STEVEHAY                                                                                                                 REF# 24492150344852304280834
                                                                            ·************5280.

    bec.+ ·:19,t?~l;fitfti~~~J,];~     1
                                                                                                                                                                                            . ,;::~r:1i1~i?~~~~~~        8
                                                                                                                                                                                                                          b~!~~2~!;1J;7435'
                                                                                                                                                                                                                                                                                                               6b214744'3.t#)f·~:s
                                                                                                                                                                                                                                                                                                                      . {:;::=·);;/!t)~L
                                                     I :i~i*.::*r~~-·*s2ao ..... .
  bee {4                                                Debit PLlrchase ~                                                      visA                                                               .. 6ri 121120 .ii62~9j;::;:~33 cA ...
                                                                           PAYPAL*BRENDABO                                                                                                                   REF# 24492150347852458445768
                                                                            ******H*r.·>*5280


  ,
   beci14                                       .:·•~rb~~~f2~~t~b~~~\!!Ii\•'?:<
                                                :•                • :""t'Ttm::;•;528Q/;/Vt                                                                                                                                                                                                                                                                                                                       .-:.·.... ,·
                                                                                                                                                                                                                                                                                                                                                                                                           ....... ·.•.......... ···.·.,,   .. ·.·.
   Dec 14 Debit. Purchase - VISA                                                                                                                                                                   ·o;.; faH20 402-935-7733 ci.                                                                    ... w7852457905                                                                                                         49.00-
                                                                           PAYPAL "ANTICHfT                                                                                                                  REF# 24492150347852457905929                                                                                                                     .... ·)t"····




  Dae\{ •bebit ·pufc11ase:1v1sA\.                                                                                                                                                                 ::ptj :12fi?o·46i'935117~:"fcA: '.'?/ .:> . ;. ,.
                                                    . . .:,· PAYPAL ~hcH0849                                                                                                                     L ))' RE::F # 244921}0347852458080441/:;
                                                 •.•.·.·•.••••.?t;'~".~**th".5?BO.{ ••) /                                                                                                                              ········.: ·?/':\:.··                                                        ·...........·.··... ;.·..-.:-:-·
  Dec 14                                             Debit Purchase - VISA                                                                                                                       .. On 121220 408~376615T CA.                                                                                6393933638
                                                        eBay 0"23-06232-                                                                                                                                     REF# 24204290346393933638721
                                                                        *****"******5280

       •
                                 '.4
.•.~.'·····e•;·:t.::.i.•.:.:.1•.•..•:·:.:•.•.:_:0:·····'.f_:.••.e_·· h·x·p·i·*.t·"·A.·•~.'
                                                                                       ~.·.y_!.~c..~ 2.l.{.•.
                                                                                         •..•.     :.·.L.·
                                                                                                       •.
                                                                                                             V
                                                                                                                          ;.VO~.~.•.A.•
                                                                                                                 20.-.·.:.8•
                                                                                                                        ..          . r.;:.:.•.•.t.\:.i.;:.-.
                                                                                                                                                                :::::::<;::::'.:.:?):::::::-:   ~:\(\?··~:        (\.            ,· ·..·. •:·: ./: ~: ·~ <.·.; ;;; ::. :. •::.•,":;-:-~:;·; ;·~:..-.-._;'.·. ?:::::::?<::·::~·:·· ;.:_:··:t\?· ·. :·.: .".";";".: ~-:-:·.-:-.:~f~:·::·:;:.;.t)t=/\._.:.:
Dec i 5 Debit Purchase - VISA                                                                                                                                                                      On 121420 Amzn.com/bil WA                                                                                9100848044                                                                                                     35.63-
                                                                        AMZN !Vlklp US*PB9                                                                                                                   REF# 24692160349100848044353
                                                                        *******""""+•5280
            Case 19-05831-LA11                     Filed 02/09/21            Entered 02/09/21 16:24:20                                             Doc 188                        Pg. 37 of
                                                                               49
                                                                                                                                                                         Business Statement
                                              n        ESTATE OF DANA LINETT EARLY AMERICAN
                                                       NUM!SMATICS
                                                       DEBTOR IN POSSESSION
                                                                                                                                                                                              Account
                                                                                                                                                                                                          4446
                                                                                                                                                                                                                 Number:
                                                       BANKRUPTCY CASE 19-05831-11 GENERAL ACCT
                                                       PO B0X3507                                                                                                 I Tl                        Statement Period:
                                                       RCHO SANTA FE CA 92067-3507                                                                                                                 Dec 1, 2020
                                                                                                                                                                                                                  through
                                                                                                                                                                                                       Dec 31, 2020

                                                                                                                                                                                                            Page 4of6

 $!J;VE;f{'.~U$,1NESS/Ct!J±GJS!NI:t't:F/;:f\f/;
 U.S. Ba.nk National Association
 Card Withdrawals (continued)
 Card Number: xxxx-xxxx-xxxx-5280

 g=~~f5':;,·g=~f{Wff~i~::(~r:~r'.~1,({b: :, ·, :On .-12·1420 402-935- 7733 CA · ··           <".',, · ·. · ·; · · · · ,, ·.:.   ~ ::;~~~~f~ >~~\><>,: · ;...... ,,</ :· .-:-{~~~~!<

                PAK MAIL 677                                REF# 24270740349900011700353                                                                            M
                ""*""********528.0


1~~    1~it~111111trii~i;iit1!;11,,~~1,~~,lttaj1~?1111trif14~t;i11,
                                                                                                                                                                                                            3
bee ii      Debit Purchase - VISA                      i!
                                                       Oh 121620 800~344-7779 DC                                                 2600251640                                                                     \'29.20-
               USPS.COM CLICKNS                           REF# 24137460352600251640747
               ··~-'***'"**"'''52 80


lifiltiffi~?!,i)\!Q~+tt, ::::,~fif~illl~&11Y.~iifii91ii11l'llf!iifllil
Dec 18 Debit Purchase -VISA                            On 121720 402-935-if3jcA                                                  2852797702                                                                      34.91-




e,::~~;~:~f~~: >Jig;;'.1!}rtfii~ffli~i;;;;;;~i~~!~il'iltllrt~fiJ~l~i
Dec 18 Deb~~u;tt~:Nii~~T                              '6~~tv!~:~~;;t~;tJ!~t}~;993538
                                                                                                            1
                                                                                                                                '2852i979J;                         IJ                                           5{9g:'""
                **'A'*1;w-.t;t;-.t-*w1;5280                                                                                                                         11

                                                                                                                04 4
                                                                 1
:D~e;c;;;i~;:8,::;;iD~ei:b:;,\t~Piutrtc?hta~sie;g.:_-iVllr=SiA!llit ·. ;:~t;flJ!i~i11Tutt!t
                                                                                               1   11~:,;w(C~~2!8t5: ;'._ 1
                                                                                                                          1!fllI~w¥£{f~#
                                                           121720      ·. : 8~'  402-935~;;;; CA ~
                                                                                                 .                                   ?I!7?·f9;!::7if5~2!t8s
                                                                                                                                ::;:, ,' , :: ;::L'./::'fiKi~~::'
                                                                                                                                                                    /
                PAYPAL *MNATURAL                           REF# 24492150352852797528250                                                                             f


::;,:Jt~at~fi•~:************5280



Dec 22 Debit Purchase - VISA
                                                   r;:1itf~fti~~~,rri~itJ~mllfltttlittli1J
                                                     ·o;/{fk\;bJBs~376615i"''2A 5QQs1:i·;;1iY'
                                                                                               1i~<ittt'i11J!l
                                                                                                         42~ocr··                                                 ::,/e;i:' ::;;:;:::::',{\   -a':':':'i:

               eBay 0*02-06288-                            REF# 24204290356006198828731




ilJifi~~,,fil::;;;;1Al!~}iiiifl~ii1&1\llfi!llifllll--ff!I
               eBay 0*21-06285-
               *...•*********5280
                                                          REF# 24204290356006199654946

                                                       On 122220 888-802~3080:WA ·. :... ·.,.: .-; .'>,'·. ,_,·. ·.710021'27f7·:                              >,_,· · . ,.-':'·'. ·: '.::, ·:.: ·:.< · ·. . .9..9~~: ·
                                                  .,.,,. REF#     24~z~LE8
                                                                         ;~~7100212727715.::               :·. . _ ·.: ,-\>       >ii-.,J;·...- : . ·· ··\.-,:· ... ·.'.'., ..... : . . i<::·.
                                                      ori 12;!~0 46'2~935~fi;}~;(·'''·                         t::::tt.: sJgjf\4i~g· · · <:.>:::::?t:::/:''.'.. i§~::bs~- ,
                                                          REF # 24492150358852114299902
               *+**********5280


;1:;·t;t~~;r~1;,it.• .·.· . ·;,;·~~;;:21;;~~:;¥~:•:i·E.:;· L.:1:;i;i;;::,:;J1~~r,111a\1
Dec 24 Debit Purchase - VISA                          On i22320 402-935-7733 CA                                                 8.852114146                                                                 115.00-
               PAYPAL.*FRANGIA6                          REF# 24492150358852114146954
               *****"*****"' 52 80
              Case 19-05831-LA11                                            Filed 02/09/21                             Entered 02/09/21 16:24:20                                                 Doc 188                          Pg. 38 of
                                                                                                                         49
                                                                                   ESTATE OF DANA L!NETT EARLY AMERICAN                                                                                                  Business Statemen
                                                                                   NUM!SMATICS                                                                                                                                          Account Numbe1
                                                                                   DEBTOR iN POSSESSION                                                                                                                                             444(
                                                                                   BANKRUPTCY CASE 19-05831-11 GENERAL ACCT
                                                                                   POBOX3507                                                                                                                                           Statement Period
                                                                                   RCHO SANTA FE CA 92067-3507                                                                                                                              Dec 1, 202(
                                                                                                                                                                                                                                                 througr
                                                                                                                                                                                                                                           Dec 31, 202{


                                                                                                                                                                                                                                             Page 5 oft

  Sl.~VERS.IJS!NE§S:.9.HJ:GfqN@:,,;;;tU!i\f ,i)/!;5:HJ:/t:L;Diit:iLi!b:i!i)//h}h(:ii;J:.(:;;:,;;g:;,,{},l!!@.}1U:.;,)(@(,¥;:':J;;:!\t:tEtGONJINUi;DJ
  U.S. Bank NalionalAssocialion                                                                                                                                                                      Accoimt
                                                                                                                                                                                                         ·i:
                                                                                                                                                                                                             Number                            · · · 4446
  Card Withdrawals (continued)                                                                                                                                                                                 11
 Card Number: xxxx-xxxx-xxxx-5.280                                                                                                                                                                             !'
 Date   Descriolion of Transaction                                                                                                                                               Ref Number                    r                              Amount


 ae, I
      4 0
          \    ,•b~?i!1~.<l!if'.'if!4-fifJfI;;;~;;~;;;;;i;J~i'fiVrJ\tt!,0~~~1if/}fti~i~~Jl{@ilri~
 Dec 29 Debit Purchase - VISA                                                      On 1228.20800-344-7779 DC                                                                    4600174881                                                      67.70~
           USPS.COM CUCKNS                                                            REF# 24137460364600174881358



 oec-,,;
 oi~ 31
              0
               .:~~~,~i:i,1~:j~, , 'lvifJt;!?~?it~;f6(\a,~~~12i~1:.,i;if£i;i;~iiiYilli!£~ti1!I~~f~;\;
              Debit Purchase - VISA
                eBav 0*27-06324-
                                                                  .                On i 23020 408~3766151 CA .
                                                                                      REF# 24204290365007047608737
                                                                                                                                                                                5007047608                      }'
                                                                                                                                                                                                                t:
                                                                                                                                                                                                                                              13i .84-

                    "*'-"*****"*"k**5280
                                                                                                                                                                                                                             ···--······--·-··----·
                                                                                                                                   Card 5280 Withdrawals Subtotal                                                            $              5,589.77-
                                                                                                                                                                                                                            ·---..-··-·----····---
                                                                                                                                                     Total Card Withdrawals                                                  $              5,589.77-




Dec i4 Analysis Service Charge:                                                                                                                                               j4Qbobqpoo··;: h\f r·                                        ')/'I;iOO<,,
Dec 22 Electronic Withdrawal                                                  · To PAYPAL                                                                                                                                                      i0.70-
                                                                                                                                                                                                                   f
           REF=203560233879780NOO                                                   PAYPALSf771NST XFER EBAYlNCSHIP
Dec 23. Electronic WithdravJa1::: .•• "\i ;t ••                               <cfil:SAFE DEPOSIT                   :;>'sox,, ·                          ,,. •'·•
        .. REf =20357006423707CY06                                            .   >:; J222~5821 ANNUAL F.EE09?6;3}'f80Q00.100
Dec 23 Electronic Withdrawal                                                      To SAFE DEPOSIT SOX
                  REF=2D3570064237080YOO                                                122235821ANNUAL FEE092637i 83000140
     24
pec.: i.Ert~~t~c26~;~t;;:!;;96pv~·o/20:It;.~;;;~!fi~~~Gi(.~EE.6:;264613ao1i~~-1
ci~~;l     E[ectronic Withdrawal
              REF=203580075912950YOO                                   30013601
                                                                                  To SAFE DEPOSIT BOX
                                                                                     122235821 ANNUAL FEE092646i
                                                                                                                                                                                                                                              98.77-


                                                                                                                                                  Tota! Other Withdrawals                                                $                 2,682.54-
                  .........---· .. ~-.. . h-·--....·-- - - - - - - · · - - -..· - - - - - - ..· - · - - - - - - - · - · · · · · · · · - · · - - - - - - · - - - - - - - - - - - · - · · · · - - - - · - - - - : : :              --·--·-·--·-··----·~-
Checks Presented Conventionally
Check                   Date                   Ref Number                                                 Amount                  Check                        Date                    Ref Number                                           Amount
1247                    Dec 1                  83572·13929                                       ··        ·t 32.47               1255                    ·····oec 14                  8055874375 · ·                                        387.50
1250'"                  Dec 3                  8955109385                                               5,000.00                  1.256                        Dec 21                  8057743090                                          3,000.00
1251                    Dec 3                  8954812304                                               1,084.88                  1257                         Dec 28                  8055245493                                          1,100.00
1254*                   Dec i4                 8057780562                                                    64.92                1259*                        Dec 23                  8655'!03363                                           362.50
   * Gap in check sequence                                                                                                            Conventional Checks Paid (8)                                                     ($                11, 132.27-
Checks Presented Electronically                                                                                                                                                                                     11
Check __________ pate___ Ref Number ... ___ .. ______Amount ·-Description of Transaction · - · - - - - -                                                                                                      F'#yee _ _ __
1252            Dec 21                                67.16 ARC PYMT                                                                                                                                          SlpG&E
              Case 19-05831-LA11                                     Filed 02/09/21             Entered 02/09/21 16:24:20                                                       Doc 188
                                                                                                                                                                                     ri
                                                                                                                                                                                                         Pg. 39 of
                                                                                                   49                                                                                       isusiness Statement
                                                      n                        ESTATE OF DANA LINETT EARLY AMERICAN
                                                                               NUMISMATICS
                                                                               DEBTOR IN POSSESSION
                                                                                                                                                                                                              Account Number:
                                                                                                                                                                                                                             4446
                                                                               BANKRUPTCY CASE 19-05831-11 GENERAL ACCT
                                                                               POBOX3507                                                                                                                     Statement Period:
                                                                               RCHO SANTA FE CA 92067-3507                                                                                                        Dec 1, 2020
                                                                                                                                                                                                                      through
                                                                                                                                                                                                                 Dec 31, 2020

                                                                                                                                                                                                                     Page 6 of6

 §l.UM!?R• J:;,(}§JNis$$./::gt!!sq.Kl~@i;l:!;:\:?]j;;i/i:/!(Jl;lf/f:!i\ik;di/iifJ:/ii));.hflittfi!J::J~:]://1ii/m:::;Jrn:i;::1jftJ•!!I!Wm:rnmrnilirliJ:tti'!tl!:IiJ[i:Cw.·mN'II].Nlil§Q:)
 U.S. Bank National Associatlon                                                                                                                                                     Accou'nt Number                          4446
 Checks Presented Electronically (continued)                                                                                                                                                .,

:~~~~iU>0s::,;::=•~g=~~in•:•~jj;~;,?:1~0},U}':}:W:}:•;:u.t:t'@'J%)M\=~?~g~g~t~~m1;,.~1;t!Sttf(1;t{KiiJWEif&%t%X'i~~~@.E;W•'WY\ffMf&@@xm
                                                                                                                     ·--·---------
                                                                                                                                         Electronic.Checks Paid (2)                                  $                 147.68~
                                                                                                                                                                                                     - -..---·---·--
··- ..·-·----..---·---""""          ___ .._..___
                                          ,,              ,,.   ___..__                            --.------
                                                                                          ..........
                                                                                                                                                     Total Checks Paid                               $             11,279.95-

Balance Summary
Date ..... .... .. -.-...- .....-    EndingJzalance · ........                   Date                       ···· ... · ... · ·- · _Endinq Balance· ···
                                                                                                                                                         1
                                                                                                                                                             Date.··· ··· · ·   ... ·   !:: · Ending-Balance             ·
Dec 1                                                 18,178.31                  Dec 11                                               8, 132.53              Dec 22                                       3,308.38
Dec 2                                                 18,323.92                  Dec 14                                               6,629.50               Dec 23                                      17,747.52
Dec 3                                                 11,345.29                  Dec 15                                               6,297.42               Dec 24                                      17,119.39
Dec 4                                                 10,259.64                  Dec 16                                               6;212.77               Dec 28                                      16,019.39
Dec 7                                                 10,143.24                  Dec 17                                               6,083.57               Dec 29                                      15,951.69
Dec 8                                                  9,801.95                  Dec 18                                               5,555.77               Dec 31                                      15,732.80
Dec 10                                                 9,527.33                  Dec 21                                               2,408.09
      Balances 01ily appear for days reflecting change.
                                                                                                                                                                                        f!·····--·-
~.N!Xw'Y:§!§\?l?.R'{lgij::/§;HfR4:f.l!P:1?l:/\lW{f::Jiml::Ji/:\i/i;i/;):J;'i/:l/ml;ff;!@t;;i;(/!/ifirl::liEW)!))fj;:)i;;)\Jiliil1iti'ifilitii.:;1JiI::.i!ili'il/i/iil!!I!:IiM{ij));J/M:f1i,l);i:l.}i;fai/0:t:J;i/i~
Account Analysis Activity for: November 2020                                                           ··                                                                               '
                                                       Account Number:                                                                                   •4446                                   $                       5.00
                                                       Account Number:                                                                                   -4453                                   $                       5.00
                                                       Account Number:                                                                                   -4461                                   $                       5.00
                                                       Analysis Service Charge assessed to                                                               l-4446                                  $                      15.00
                                                                Service Activity Detail for Account Number ·
Service                                                                                                                   Volume                                  Avg Unit Price                                Total Charae
Depository Services

       =~%[li;i;tiriiiJtfi;i002lr;;:n:J'.' \:SNJktWB#WML:tfrA/%7//faiF>tfi@f :.s:t, ,··,:)"·,) ·\·;:.:-:,:,.:i.:,:;_::1s. oooqo ·.'.'.\i.-:'.-::·,i·.:,;,..'.,:. :····:' \:t~~t?J\,,,,
                                                        Subtotal: Depository Services                                                                                                                                    5.00

       _______                                              ..______ __________ _______
                                                         Fee Based Service Charges for Account Number                                                        4446
                                ......_._,, __   ,,   _____                   .........                            ,.,,
                                                                                                                                                                                                 $         __....·--··--··5.00
                                                                                                                                                                      '-44,_5_3_,,_,, . . · - - - - - - - - -
                                                                Service Activity Detail for Account Number
Service                                                                                                                   Volume                                  Ava Unit Price                                Total Charge
Depository Services
    Paper Statement Fee                                                                                                           1                                       5.00000                                5.00
                                                        Subtotal: Depository Services                                                                                                            _ _ _ _ _ _..._§_.00_
                                                        Fee Based Service Charges for Account Number                                                         +453                                $_ _ - - -5.00
           -------uH••-----·-----~-----·--~---
                                                                Service Activity Detail for Account Number 1                                                            ~461
Service                                                                                                                   Volume                                  Avq Unit Price                                Total Charge
Depository Services
    Paper Statement Fee                                                                                                                                                   5 .. 00000                                    5.00
                                                        Subtotal: Depository Services                                                                                                                                   5.00


-·-·"""'"·-------·
                                                                ___ ____
                                                        Fee Based Service Charges for Account Number
                                                                       ....
                                                                                                                                                              461                                $           _ _ _ .5.00
               Case 19-05831-LA11                                    Filed 02/09/21                          Entered 02/09/21 16:24:20                                       Doc 188                  Pg. 40 of
                                                                                                               49                                                                       jsusiness Statement
                                                                                                                                                                                                             Account Number:
                                                                                                                                                                                                 '1                             .4453
                             P.O. Box 1800
                             Saint Paul, Minnesota 55101-0800                                                                                                                                               Statement Period:
                             4614            TRN                                  s                      Y       ST01                                                                                            Dec 1, 2020
                                                                                                                                                                                                                     through
                                                                                                                                                                                                                Dec 31, 2020

                                                                                                                                                                                                                       Page 1 of 2

                               .. ,11111111111111!'1. 111,111111,1, 1il•11 IIll 111•11l •11lll,l1l, h•
                              000068048 01 AB 0.419 000638680713557 P Y
                               ESTATE OF DANA LINETT EARLY AMERICAN                                                                                                                                   To Contact U.S. Bank
                              NUMISMATICS
                              DEBTOR IN POSSESSION                                                                                               24-Hour Business
                              BANKRUPTCY CASE# 19-05831-11                                                                                       Solutions:                                                     1-800-673-3555
                              PO BOX 3507
                              RCHO SANTA FE CA 92067-3507
                                                                                                                                                                                         !l
                                                                                                                                                  U.S. Bank accepts Rel~y Calls
                                                                                                                                                 Internet:                                                            usbank.com




.jNt:y:;):~-~~Attp ~J•:¥qtJ•::$.tf b.tJ.80::KfJC1vv:1;Nr:,j\/:::;1~'.:':t::;r:n:;:i;~;:;;:;'/::;~;;;1:,:=::fo:~:t0;:::::;;1;;;;~:::r:j·::;:itj:::::JUi@irn=1:::rji\:::;:::;:}!fw~;;u::w::t::;:;,1;Hi•:::@Z:::::!::g;:f:i;;:@:::=~:;W'::l;i
              Thank you for choosing U.S. Bank. We would like to inform you of upcoming changes that may impact your account. The chart
              below lists account modifications that go into effect beginning January 1, 2021.                     "
              To determine if these changes will impact you, review the 'Analysis Service Charge Detail' section of this statement for your
              current usage of these services. Thls is typically found on the last page.                                  ;

              If you have any questions or would like to discuss your account options, please call us at 1.800.673.3555.
              calls.                                                                                                     ··
                                                                                                                                                                                         we     accept relay
            Case 19-05831-LA11                       Filed 02/09/21               Entered 02/09/21 16:24:20   Doc 188               Pg. 41 of
                                                                                    49                                   ;_;



                                                                                                                        HBusiness Statement
                           bank.                         ESTATE OF DANA UNETT EARLY AMERICAN
                                                         NUMISMATICS
                                                         DEBTOR IN POSSESSION
                                                                                                                                           Account Number:
                                                                                                                                                       4453
                                                         BANKRUPTCY CASE# 19-05831-11
                                                         PO BOX3507                                                                        Statement Period:
                                                         RCHO SANTA FE CA 92067-3507                                                            Dec i, 2020
                                                                                                                                                    through
                                                                                                                                               Dec 31, 2020

                                                                                                                                                     Page 2 of 2

:S!.L;Yl;R'.,1?•V~IN.l;~§i!9.H§Q:K!t~Gi:i:•:J[i•E:iJ!:::Iff:x:::•::1·[!;)/i:::t:fif:j=})U:iti:nt:::rn•::
                                                                   1
                                                                                                              .•:ti·rn:1::1 1:1il:tt:::::::••\;tf:;:::t/fv1£mh~r :'rpiij
U.S. Bani, National Association                                                                               Account Number'                                 -4453
Account Summary

Beginning Balance on Dec 1                           $                      100.00
        Ending Balance on Dec 31, 2020 $                                    100.00
            Case 19-05831-LA11                                Filed 02/09/21                       Entered 02/09/21 16:24:20                    Doc 188              Pg. 42 of
                                                                                                     49
                                                                                                                                                                Business Statement
                                        nk.                                                                                                                                 Account Number:
                                                                                                                                                                                             4461
                        P.O. Box 1800
                        Saint Paul, Minnescila .55101-0800                                                                                                                 Statement Period:
                        4614           TRN                                s                      Y       ST01                                                                   Dec 1, 2020
                                                                                                                                                                                    through
                                                                                                                                                                               Dec 31, 2020

                                                                                                                                                                                    Page 1 of 2

                         1l 11• 111'11ll "II I1111' 1'11 11'111 1 111 II Ill II Jlllllll, !.11'11•1111
                         000067975 01 AB 0.419 000638680713484 P Y
                         ESTATE OF DANA LINETT EARLY AMERICAN                                                                                                        To Contact U.S. Bank
                         NUMISMATICS
                         DEBTOR IN POSSESSION                                                                                  24-Hour Business
                         BANKRUPTCY CASE #19-05831-11 TAX ACCOUNT                                                              Solutions:                                     1-800-673-3555
                         PO BOX 3507
                         RCHO SANTA FE CA 92067-3507
                                                                                                                               U.S. Bank accepts ReJJt Calls
                                                                                                                              internet:                                            usbank.com




H}l.),jQ~MATIJQN:i¥Q~/~!'JQQ~4?ii~tl~VVJ\:iii1;i:!:i1I)Jjji):;,//;JfrJiJ;;;iI:!ilffij\!;l:'.]!:;!Jti:::::;;1J::::;:1Jtii:\ill{f;[f::::1::;r;;rn;:1,:liiWt[:i:J}rtli;fmt111:ifi]}t:[i:;l!];);f;1i1!-J
            Thank you for choosing U.S. Bank. We would like to inform you of upcoming changes that may impact your account. The chart
            below lists account modifications that go into effect beginning January 1, 2021.                     ..
           To determine if these changes will impact you, review the 'Analysis Service Charge Detail' section of this stat.ementfor your
           current usage of these services. This is typically found on the last page.                                  ··

            If you have any questions or would like to discuss your account options, please call us at 1.800:673.3555. We accept relay
                                                                                                                                                           1
            calls.                                                                                                                                          '




                                                                                  -
                                                                                 .. ....- ..-- ..- - · · - - · - - - - - - - - -
                 Case 19-05831-LA11                          Filed 02/09/21                   Entered 02/09/21 16:24:20                                Doc 188              Pg. 43 of
                                                                                                49
                                                   nk.          ESTATE OF DANA LINETT EARLY AMERICAN
                                                                NUMISMATICS
                                                                DEBTOR IN POSSESSION
                                                                                                                                                                   Business Statement

                                                                                                                                                                               "
                                                                                                                                                                                   Account Number:
                                                                                                                                                                                                    4461
                                                                BANKRUPTCY CASE #19-05831-11 TAX ACCOUNT
                                                                PO BOX3507                                                                                                         Statement Period:
                                                                RCHO SANTA FE CA 92067-3507                                                                                             Dec 1, 2020
                                                                                                                                                                                            through
                                                                                                                                                                                       Dec 31,2020

                                                                                                                                                                                           Page 2 of2

§.1·LV:ijRiJ?l!§.iN~§$XQt1s·¢K1N.~t1:i:t,1:tii•::: ttfau::t:t: :i:: :;;i:.i:t/t::i::1:1\J;r::::rn/•t}J::t:i:::rn,Irt?tti:rn•<t:::tfo1!:i:1:::1:?;f;tra:::::::::::=:fIJ:11: 11m1@t:1::::ffrf~,jJ'i:fl,fpp,¢.
                                                                        1          1                                                                                    1

U.S. Bank National Associalion                                                                                                                          Account Number                              4461




                                                                                                                         - - - ~. ,.____J_ _ _ .______
Account Summary

Beginning Balance on Dec 1                                  $                          100.00
         Ending Balance on Dec 31, 2020 $                        100.00
                          ~-- ..- - - - - · ----.-......------~---..----,..,,
    ...........-----~---···--·..--·-..--------..
     Case 19-05831-LA11                         Filed 02/09/21                Entered 02/09/21 16:24:20                            Doc 188                   Pg. 44 of
                                                                                49


 Wells Fargo Everyday Checking
 December 31, 2020 m Page 1 of 6




                                                                                                           Questions?

DANAAUNETI                                                                                                 Available by phone 24 hours a                , 7 days a week:
                                                                                                           Telecommunications Relay Se ·                 calls accepted
DEBTOR lN POSSESSION
CH1 i CASE #19-05831 (SCA)
                                                                                                            1-800-TO-WELlS                (1-s         869-3557)

P0BOX3507                                                                                                   m: 1-soo-877-4833
RANCHO SANTA FE CA 92067-3507                                                                               En espaiiol: 1-877-727-2932



                                                                                                          Online: wellsfargo.com

                                                                                                           Write; Wells Fargo Bank, NA {               4)
                                                                                                                  P.O. Box 6995
                                                                                                                  Portland, OR 97228-




 You and Wens Fargo                                                                                       Account options
 Thank you for being a Joyal Wells Fargo customer. We value your trust in our                             A check mark in the box indicates yqu have these
 company and look forward to continuing to serve you with your financial needs.                           convenient services with your accoJ.nt(s). Go to
                                                                                                          welfstargo.com or call the number abpve it you have
                                                                                                          questions or if you would like to add'l:!ew services.
                                                                                                                                                 ::

                                                                                                          Online Banking           [Z]    Dire~ Deposit               D
                                                                                                          Online sm Pay            D             tf
                                                                                                                                          Auto ransfer/Payment        D
                                                                                                          Onfine Statements        [ZJ    Overdraft Protection        D
                                                                                                          Mobile Banking           [ZJ    Debii/Card
                                                                                                          My Spending Report       [ZJ    Overilraft
                                                                                                                                              :'.:
                                                                                                                                                     Service          [ZJ


Statement period activity summary                                                                         Account number:                1670
         Beginning balance on 1211                                                S2,331.63               DA.NAALINETT
                                                                                                          DEBTOR IN POSSESSION
         Deposits/Additions                                                        6,100.00
                                                                                                          CH11 CASE #19-05831 {SCA)
         Withdrawals/Subtractions                                                - 6,043.36
                                                                                                          California account terms and conditi~ns apply
         Ending balance on 12/31                                                 $2,388.27                                                       s.:
                                                                                                          For Direct Deposit use
                                                                                                          Routing Number (RTN): 121042882



Overdraft Protection
This accoun!is not currently covered by Overdraft Protection. If you would like more informalion regarding Overdraft Protection and eligibility f?quiremems
please call the number listed on your statement or visit your Wells Fargo branch.                                                               ·




     (114)
     Sheet Seq= 0135583
     Sheer 00001 of 00003
  Case 19-05831-LA11                  Filed 02/09/21           Entered 02/09/21 16:24:20            Doc 188           Pg. 45 of
                                                                 49

December 31, 2020 m Page 2 of 6




Transaction history

                  Check                                                                 Deposits!    Withdrawals/       Ending daily
     Date        Number Description                                                     Additions     Subtractions          balance
     1212                Recurring Payment authorized on 11/30 Fedex 534845673                              !90.66
                         Memphis TN S300335518419813 Card 3462
     1212                Purchase authorized on 12/01 Filippis Pizza Gro San Diego CA                       !80.51
                         $380336747932436 Card 3462
     12/2                Purchase authorized on 12/01 Paypal 'Robertjone 402-935-7733                      560.00
                         CA S38033681 t 218361 Card 3462
     1212                Purchase authorized on 12/01 Google LLC Gsuiie_ 650-2530000                        :12.00
                         CA 8580336817246965 Card 3462
     12/2                Purchase authorized on 12/01 Paypal *Robertjone 402-935-7733                      tso.oo          1,438.46
                         CA $300337061518526 Card 3462
     12/3                Recurring Payment authorized on 12/01 Fedex 535004603                             ;16.75
                         Memphis TN S580336507490761 Card 3462
     12/3                Purchase authorized on 12/02 Google LLC Gsuite_ 650-2530000                        :12.00
                         CAS580337418382430 Card 3462
     i2/3                Purchase authorized on 12102 Google LLC Gsuite_ 650-2530000                        l:'4.00
                         CA 3460337525071552 Card 3462
    12/3                 Purchase authorized on 12/03 Costco Gas #0452 San Diego CA                         ~8.95
                         P00380338613169080 Card 3462
     12/3                Purchase authorized on 12/03 Costco Whse#0452 San Diego CA                         98.05          1,268.71
                         P00580338619741031 Card 3462
    12/4                 Purchase authorized on 12/03 Amazon Web Service                                   ; 5.51          1,263.20
                         Aws.Amazon.CO WA 8380338383361460 Card 3462
    1217                 Edeposit IN Branch/Store 12/07/20 03:14:27 Pm 3820 Valley      3,500.00
                         Centre Dr San Diego CA 3462
    1217                 Recurring Payment authorized on 12103 Fedex 535194940                              ~6.75
                         Memphis TN S380338484822061 Card 3462
    12(i                 Purchase authorized on 12/04 Staterbros167 9909 Carmel San                       1:12.22
                         Diego CA P00380340086870622 Card 3462
    12(i                 Recurring Payment authorized on 12/05 Fedex 535361975                             ?1.89
                         Memphis TN S580340654403526 Card 3462
    1217                Purchase authorized on 12/05 Paypa! *Chrissylor 402-935-7733                       44.20
                        CA $380340849400965 Card 3462
    1217                Recurring Payment authorized on 12105. Eig'Constantcoritac                         li5.00         4,513.14
                        855-2295506 MA $580341269513850 Card 3462
    1218                Purchase authorized on 12/07 Paypal *Sherrnanalb 402-93507733                     3~0.00
                        CA 8300342531436531 Gard 3462
    12/8                Purchase authorized on 12/07 Paypal *Dormadoub!                                   1:25.45
                        402-935-7733 CA S460342687378699 Card 3462
    12/8                Purchase authorized on 12/0t Paypal 'Donnadoubl                                    38.25
                        402-935-7733 CA S300342716052507 Card 3462
    12/8                Purchase authorized on 12/08 Vons #3323 San Diego CA                               S4.0B          3,905.36
                        P00300343712329899 Card 3462
    12/10               Recurring Payment authorized on 12/08 Fedex 535864969                              f'.3.62        3,831.74
                        Memphis TN S580343551324776 Card 3462
    12/14               Recurring Payment authorized on 12/12 Fedex 536292097                             1"?2.51
                        Memphis TN 8580347568439725 Card 3462
    12/14               Purchase authorized on 12112 Paypal *Jeromeluch 402-935-7733                      19>1.29
                        CA $380347682865099 Card 3462
    12/14               Purchase authorized on 12112 Ebay 0•17-06237-31 408-3766151                        ·rr.so
                        CA $300347688670467 Card 3462
    12/14               Purchase authorized on 12/12 Ebay 0'17-06237-31408-3766151
                        CA S300347688670467 Card 3462
    12114               Purchase authorized on 12/12 Paypal •stevensarf402-935-7733                      139.50
                        CA S300347689080309 Card 3462
    12/14               Purchase authorized on 12/12 Paypal •ccorders E 402-935-7733                     325.00
                        CA $300347696641247 Card 3462
    12/14               Purchase authorized on 12112 Consumer Cellular 800-6864460                        10.00
                        OR S460347826306214 Card 3462
    12/14               Purchase authorized on 12/12 ?-Eleven San Diego CA                                15.35
                        P00000000535322177 Card 3462
  Case 19-05831-LA11                          Filed 02/09/21             Entered 02/09/21 16:24:20             Doc 188             Pg. 46 of
                                                                           49

December 31, 2020         111   Page 3 of 6




Transaction history (continued)                                                                                      \\
                                                                                                                     :i
                        Check                                                                      Deposits/    Withdt,awals!        Ending daily
      _D_a~te_ _ _ _ _N_u_m_ber Description                                                        Additions    Subtractions             balance
      12/14                        Purchase authorized on 12/12 Staterbros167 9909Carmel San                         ; 95.34
                                   Diego CA P00580348053840039 Card 3462
      12/14                        Purchase authorized on 12/12 Amazon.Com'Wb1G214                                    ,;59.33           2,803.42
                                   Amzn.Com/Bill WA S380348058414018 Card 3462
      12115                        Purchase authorized on 12/14 Ebay O"'! 3-06250-92 408-3766151                      i56.00
                                   CA 8300349710736104 Card 3462
      12/15                        Purchase authorized on 12/14 Ebay 0'13-06250-92 406-3766151                               .45
                                   CA S300349710736104 Card 3462
      12/15                        Purchase authorized on 12/14 Ebay 0*09-06251-35 408-3766151                        )21.95
                                   CA $300349715124805 Card 3462
      12/15                        Purchase authorized on 12/14 Ebay 0"17-06250-99 408-3766151                        ]'37.29
                                   CA S300349756967506 Card 3462
      12/15                        Recurring Payment authorized on 12/14 Rocketlaw 877-757-                           [;39.99           2,483]4
                                   WWW.Rocketlaw CA S4S0349838873724 Card 3462
     12/1£                         Purchase authorized on 12/14 Fedex 536670817 800-4633339 TN                        /89.15
                                   S580349647525776 Card 3462
      12/16                        Recurring Payment author,zed on 12/15 Dnh*Godaddy.Com                              ;, 9.99
                                   480-5058855 .AZ. S3003505370D5231 Card 3462
     12/16                         Recurring Paymeni authorized on 12/15 Dropbox'Xvxswd2Rhg                           ;n.99             2,372.61
                                   Drapbox.Com CA S300350772402636 Card 3462
      12117                        Purchase authorized on 12/15 Fedex 536969713 Memphis TN.
                                   S460350545474254 Card 3462
     12/17                         Recurring Payment authorized on 12/15 Adobe Creative Clo                           [52.99
                                  408-536-6000 CA S300350682006836 Card 3462
     12117                         Recurring Payment authorized on 12/16 Dropbox Bk759Fxvth                           ;11.99            2,292.45
                                   141-56576933 CA S460351845090929 Card 3462
     12/18                         Purchase authorized on 12/18 Costco Gas #0775 Poway CA                             ;7.99             2,284.46
                                   POD460354057918991 Card 3462
     12/21                        Edeposit IN Branch/Store 12/21/20 02:40:39 Pm 2751 Via DE LA     2,600.00
                                   Valle Del Mar CA 3462
     12/21                        Purchase authorized an 12/18 Costco Whse #0775 Poway GA                            449.04
                                  P00580354103557710 Card 3462
     12/21                        Purchase authorized on 12/18 Costco Whse 110775 Poway CA                                :i2.49
                                  P00380354i05539395 Card 3462
     12121                        Purchase authorized on 12/19 Fedex 537536247 Memphis TN                            1$1.08
                                  S580354559926971 Card 3462
     12/21                        Purchase authorized on 12/21 Vons #3323 San Diego CA                                'f0.00           ·4,261.85
                                  P00460356637752574 Card 3462
     12/22                        Purchase authorized on 12/21 Colijas Taco Shop San Diego CA                         1)1.26           4,250.59
                                  S300356652281345 Card 3462
     12/23                        Recurring Payment authorized on 12/22 Dnh'Godaddy.Com                               1,2.99           4,237.60
                                  480-5058855 AZ S460357556810536 Card 3462
     12/24                        Purchase authorized on 12/21 Fedex 538101719 Memphis TN                             78.82
                                  S460356594314660 Card 3462
     12/24                        Purchase authorized on 12/23 Ebay.Com/CC 888-749-3229 CA                           3~,5.81
                                  $300358597675912 Card 3462
     12/24                        Purchase aulhorized on 12/24 Staterbros167 9909 Carmel San                          88.48
                                  Diego CA P00580359846397294 Card 3462
     12/24                        Purchase authorized on 12/24 7-Eleven San Diego CA                                  1;9.51           3,654.98
                                  P00000000375161607 Card 3462
     12/28                        Purchase authorized on 12/25 Dragon Chinese Res 858-592-9898                        56.67
                                  CA S460360769001875 Card 3462
     12/28                        Purchase au1horized on 12/26 Fedex 539148213 Memphis TN                           49:7.60
                                  S460361557547824 Card 3462
     12/28                        Recurring Payment aulliorized on 12/27 lnt'Quickbooks Onl                          2)3.00
                                  800-446-8848 CA S580362479715696 Card 3462
     12/28                        Recurring Payment authorized on 12/27 Google ·voutube Tv                            64.99            3,007.72
                                  855-836-3987 CA S380362813054341 Card 3462
     12/29                        Purchase authorized on 12/25 Hsn·Hsn1716884674 800-9332887                         60.32
                                  FL $460360572905290 Card 3462
     12/29                        Purchase authorized on 12/25 Hsn'Hsn1716884676 800-9332887                         60.32
                                  FL 8300360572945552 Card 3462




   Sheet Seq= 0135584
   Sheet 00002 of 00003
     Case 19-05831-LA11                            Filed 02/09/21             Entered 02/09/21 16:24:20                            Doc 188               Pg. 47 of
                                                                                49

 December 31, 2020             111   Page 4 of 6




 Transaction history (continued}                                                                                                             ;;


                                                                                                                                             L
                              Check                                                                                 Deposits!         Withdrawals/            Ending daily
         Date                Number Description                                                                     Additions         Subtraptions                balance
         12129                          Purchase authorized on 12/25 Hsn·Hsn17168846n 800-9332887                                            p0.32               2,826.76
                                        FL S380360572976465 Card 3462
         12/30                          Purchase authorized on 12/25 Hsn*Hsn1716884675 800-9332887                                           [!3.49
                                        FL S300360573004790 Card 3462
         12/30                          Purchase authorized on 12/30 Vons #2119 San Diego CA                                                1'.41.10
                                                                                                                                             -H
                                        P00380365677i50746 Card 3462
        12/30                           Purchase authorized on i2/30 Poway Smog Poway CA                                                     ~8.00
                                        P00580365853404310 Card 3462
         12/30                          Purchase authorized on 12/30 Costco Gas #0775 Poway CA                                               60;20               2,503.97
                                        P00460365862244065 Card 3462
        12/31                           Purchase authorized on 12129 Fedex 539879758 Memphis TN                                              ~6.75
                                        S380364508443658 Card 3462
        12/31                           Purchase authorized on 12/30 Paypal ·usamerican402-935-7733.                                         98.95               2,388.27
                                        CA $460365582628044 Card 3462
        Ending balance on 12/31                                                                                                                                 2,388.27
        Totals                                                                                                    $6,100.00

        The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your/account when your
        transactions posted_ If you had insufficient available funds when a transaclion posted, fees may have been assessed_


Monthly service fee summary

For a complete listoffees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go lo wel/sfarJo.com/feefaq for a
link to these documents, and answers to common monthly service tee questions.                                                                 ··•


        Fee period 12/0i/2020 - 12131/?020_ _ _ _ _ _ _. _ _ _ _ __                          Standard monthly service fee $10.00                   You paid $0.00

        !he bank h~..waived the iee !orthis fee_e.~.r_io_d_.- - - - - - - ·

        How to avoid the monthly service fee                                                                  Minimum required                     This fee period
        Have any ONE of the following account requirements
            Minimum daily balance                                                                                       $500.00                         $1,263.20    0
                Toial amount of qualifying direct deposits                                                              $500.00                            . so.oo D
                Age of primary account owner                                                                              17-24                                      D
                The tee is waived when the account is !inked to a Wells Fargo Campus ATM or
                Campus Debit Card
        RC!RC




IMPORTANT ACCOUNT INFORMATION:
                                                                                                                                             1·:


As a valuable customer, your monthly service fee for this Everyday Checking account is waived beginning November 9,                          ko20
for nine consecutive fee periods.                                                                                   ··
If you have converted or choose ta convert this Everyday Checking accountto another checking accounttype at any time, this waiver
will not be applied to that account. The terms of that new account, including the applicable monthly service fee and options to avoid
the fee, will apply.


Your monthly service fee summary will include information on the tee periods remaining for the waiver as you get closer to the
expiration and options to avoid !he monthly service fee. After ihe monthly service fee has been waived for nine consecutive fee
periods, you'll need to start meeting one of the options to avoid the monthly service fee.


Thank you for being a valuable customer. If you have any questions about this change, please contact your local banker or call the
number listed on your statement. Please note the Consumer AccountFee and Information Schedule and the Deposit Account
Agreement, as amended, continue to apply.
Case 19-05831-LA11            Filed 02/09/21       Entered 02/09/21 16:24:20            Doc 188      Pg. 48 of
                                                     49



 1 John L. Smaha, Esq. Bar No. 95855
      Gustavo E. Bravo, Esq. Bar No. 218752
 2 SMAHA LAW GROUP APC
      2398 San Diego Avenue
 3    San Diego, California 92110
      (619) 688-1557 Telephone
 4    (619) 688-1558 Facsimile
      Attorneys for Debtor, Dana Aaron Linett
 5
                                     UNITED STATES BANKRUPTCY COURT
 6                                   SOUTHERN DISTRICT OF CALIFORNIA
 7,
       PROOF OF SERVICE                                      Case No. 19-05831-LAll
 8
                                                             In re Dana Aaron Linett
 9
              I am employed in the City of San Diego, California. I am over the age of 18 and not a party to the
10    within action. My business address is 2398 San Diego Avenue, San Diego CA 92110.

11            On February 9, 2021, I caused to be served the following document(s) described as:

12            1.      DEBTORS-IN-POSSESSION'S MONTHLY OPERATING REPORT FOR THE
                      MONTH OF DECEMBER 2020
13
       U.S. TRUSTEE
14     Department of Justice
       880 Front Street, Ste. 3230
15     San Diego, CA 92101
16
      [X]     (BY MAIL) I served the individual named by placing the documents in a sealed envelope. I then
17            placed it for collection and mailing with the United States Postal Service this same day, at my address
              shown above, following ordinary business practice.
18
      [X]     (To Be Served by the Court via Notice of Electronic Filing ("NEF")). Under controlling Local
19            Bankruptcy Rules( s) ("LBR"), the document(s) listed above will be served by the court via NEF a:nd
              hyperlink to the document. On February 9, 2021, I checked the CM/ECF docket for this bankruptcy
20            case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
              Notice List to receive NEF transmission at the e-mail address( es) indicated and/or as checked below:
21
              Gustavo E. Bravo:        gbravo@smaha.com
22            Michael D. Breslauer:    mbreslauer@swsslaw.com, wyones@swsslaw.com
              Theron S Covey:          tcovey@raslg.com, CAECF@tblaw.com
23            Sean C Ferry:            sferry@raslg.com, bkyecf@rasflaw.com ;sferry@ecf.courtdrive.com
              Thomas B. Gorrill:       tom@gorillalaw.com, r5343l@notify.bestcase.com
24            Michael Koch:            MLKoch@live.com, lblaw7@gmail.com;r4051l@notify.bestcase.com
              Byron B. Mauss:          bmauss@swlaw.com, idelgado@swlaw.com
25            David Ortiz:             david.a.ortiz@usdoj.gov,
                                       USTP.REGION15@USDOJ.GOV;tiffany.l.carroll@usdoj.gov;abram.
26                                     s.feuerstein@usdoj.gov
27
28




                                                            1
Case 19-05831-LA11           Filed 02/09/21       Entered 02/09/21 16:24:20           Doc 188       Pg. 49 of
                                                    49



 1           John Smaha:              jsmaha@smaha.com,
                                      gbravo@smaha.com;mdawson@smaha.com;jteague@smaha.com
 2           U.S. Trustee:            ustp.regionl5@usdoj.gov

 3
 4           I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct. Executed on February 9, 2021, San Diego, California.



                                                                                        :A- f~
 5
 6
                                                               Isl Ame/da M Dawsan
 7                                                                Amelda M. Dawson         .....7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                           2
